Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 1 of 86




          EXHIBIT A
         Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 2 of 86




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
                                               :
  PATRICIA MCNULTY,                            :
                                               :   CIVIL ACTION
                   Plaintiff,                  :   NO. 2:19-cv-05029-AB
              v.                               :
                                               :
  THE MIDDLE EAST FORUM, GREG                  :   DISCOVERY RESPONSES
  ROMAN, DANIEL PIPES AND                      :   TO DEFENDANTS’
  MATTEW BENNETT,                              :   FIRST SET OF INTERROGATORIES
                                               :
                   Defendants.                 :
                                               :
                                               :
                                               :
                                               :


                           PLAINTIFF’S RESPONSES TO
                    DEFENDANTS’ FIRST SET OF INTERROGATORIES



   1. Identify each person who has knowledge or information concerning the allegations made
      in the Amended Complaint or any defenses asserted to those allegations.


ANSWER:



The following list of individuals have knowledge or information concerning the allegations made
in Plaintiff, Patricia McNulty’s First Amended Complaint and the second Civil Action
Complaint she filed which was consolidated with the original action.

   1.   Patricia McNulty
   2.   Lisa Barbounis
   3.   Caitriona Brady
   4.   Delaney Yonchek
   5.   Marnie Meyer
   6.   EJ Kimbill
   7.   Cliff Smith
   8.   Greyson Levey
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 3 of 86




9. Tiffany Lee
10. Thelma Prosser
11. Vasilli Barbounis
12. Greg Roman
13. Daniel Pipes
14. Matthew Bennett
15. Mark Fink
16. Steve Levey
17. Laurence Hollin
18. Joshua Katzen
19. Laura Frank
20. Lara Szott
21. Aman Patel (Raquel Saraswati)
22. Samantha Mandalas
23. Leah Merville
24. Rosie (last name unknown)
25. Alana Goodman

26. Jeffrey H. Finkelstein
27. Tracy Grandelis
28. Milo Averbach
29. Jenny Kaplan
30. Linda Gordon
31. Leora Levey
32. Judy Goodrob
33. Lawrence Gould
34. Richard Irving
35. Andrew Lappin
36. Harley Lippman
37. Daniel Pipes
38. Judy Friedman Rosen
39. Scott Rosenblum
40. James H.M. Sprayregen
41. David P. Steinmann
42. Stacy Roman
43. Janet Dorflinger




2. If you contend that either Defendant made any admission concerning the subject matter
   of this lawsuit, identify the individual/entity; identify the date, time, and place the
   admission was made; identify all persons present when the admission was made; and
   state the substance of the admission.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 4 of 86




ANSWER:

Greg Roman blamed Tiffany Lee for his sexual harassment of Tiffany Lee because Tiffany Lee
wore sexy clothes that showed off her “big tits.”

Greg Roman stated that Tiffany Lee claimed to be a victim of sexual harassment because Tiffany
Lee had “big tits” and wore low cut, slutty shirts and stomped around the Philadelphia Office of
The Middle East Forum in high heels, bending over desks. Greg Roman referred to Tiffany Lee
as “big tits.” Greg Roman attempted to compel Tiffany Lee to visit his home late at night while
Greg Roman’s wife and kid were in Israel so that Greg Roman could “fuck” Tiffany Lee. Greg
Roman claimed he got Tiffany Lee alone on the couch in the Middle East Forum Philadelphia
office to “fuck her.” At the job interview of Lisa Barbounis, Matthew Bennett was worried
because Lisa Barbounis wore a V-neck top to Lisa Barbounis’s job interview and Matthew
Bennett was worried that Greg Roman would do or say something inappropriate during the
interview of a sexual nature. Matthew Bennett explained that Greg Roman hired Plaintiff,
Patricia McNulty, and Lisa Barbounis because they “were hot.” Greg Roman has a well-
established history of using his position as Director of The Middle East Forum to hire attractive
women and proposition those women for sexual intercourse and oral sex. Greg Roman made
inappropriate comments about sexual harassment during Lisa Barbounis’s job interview. Greg
Roman hired Plaintiff, Patricia McNulty and soon after exhibited inappropriate sexual
harassment directed at Patricia McNulty.

Greg Roman’s sexual harassment of Plaintiff, Patricia McNulty continued throughout Plaintiff’s
employment until November 2018 when Greg Roman was forced to discontinue working at The
Middle East Forum’s Philadelphia offices. Greg Roman was asked to discontinue working at the
Philadelphia offices because it was concluded that Greg Roman posed a significant safety risk to
the female employees who also worked at the Philadelphia office. This determination was made
by Defendant, Daniel Pipes with the assistance of counsel Mark Fink after a number of female
employees reported Defendant Greg Roman’s severe and pervasive sexual harassment and
sexual misconduct. Throughout Plaintiff, Patricia McNulty’s employment at The Middle East
Forum, Defendant, Greg Roman constantly attempted to infringe upon Patricia McNulty’s
private time by forcing Patricia McNulty to go on dates with Defendant, Greg Roman. Greg
Roman waited until the end of the day to respond to questions Plaintiff, Patricia McNulty may
have had that day. Greg Roman refused to respond to questions in an appropriate and
professional manner such as emailing a response. Instead, Greg Roman entered Patricia
McNulty’s office saying, “I’m hungry. Come eat with me.” Accordingly, Patricia McNulty was
forced to accompany her boss to restaurants, after work hours, where Greg Roman laid down a
moratorium on work related discussions. Instead, Greg Roman used this time to talk about
inappropriate subject matters such as complaining about his life and his wife. Greg Roman also
asked Patricia McNulty inappropriate questions about her dating life and the type of men Patricia
McNulty liked, thought was hot, or liked to hook up with. After many of these forced dates,
Greg Roman compelled Patricia McNulty to go back in the Philadelphia office with Greg
Roman. By that time it would be long after work hours, into the evening, and there would be
nobody at the Philadelphia offices but Patricia McNulty and Defendant, Greg Roman. Even
though there was nobody at the offices, Greg Roman would ask Patricia McNulty into his office
where he would shut the door behind them, with no reason to shut the door. Patricia McNulty
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 5 of 86




did not know what to do or say because Greg Roman was her boss and ran the entire Middle East
Forum organization. Greg Roman also asked Patricia McNulty to sit on the couch with him in
these after hour scenarios which Greg Roman orchestrated. Importantly, Patricia McNulty’s
direct supervisor was Matthew Bennett. Greg Roman was Matthew Bennett’s supervisor. Still
Greg Roman would find ways to use his position as Director of The Middle East Forum to get
Patricia McNulty alone with him after hours in his office with nobody else present.

Greg Roman began referring to another female employee named Lisa Barbounis as his work wife
by telling Lisa Barbounis that Greg Roman “needed a work wife” and that Lisa Barbounis
“needed to be a work wife.”

Greg Roman forced Patricia McNulty and Lisa Barbounis to look at Greg Roman’s Facebook
account and forced Patricia McNulty to sit inappropriately close to him behind his desk and
view inappropriate, personal pictures.

Greg Roman showed Patricia McNulty photos from his social media accounts and specifically
showed Patricia McNulty photos of men and asked Patricia McNulty if she like them, or what
she thought of them, and/or the type of men Patricia McNulty liked or wanted to date.

Greg Roman made these comments while he forced Patricia McNulty to sit inappropriately close
to him behind his desk.

This occurred continuously throughout Patricia McNulty’s employment and Patricia McNulty
was forced to listen to Greg Roman while Greg Roman showed her photos from his social media
accounts and asked personal questions, many times after hours.

While on a trip to Israel, Greg Roman admitted to Lisa Barbounis that he used paperwork that a
young intern named Leah Merville required to complete her internship to lure Leah Merville to
Greg Roman’s hotel room. Greg Roman admitted that he lured Leah Merville to his hotel room
using the paperwork to compel Leah Merville to have sex with Greg Roman. Greg Roman said
that he got Leah Merville to his hotel room to “fuck her.” Greg Roman forced Lisa Barbounis to
listen to the details of Greg Roman’s inappropriate quid pro quo sexual encounter with Leah
Merville. Greg Roman described the sexual encounter vividly stating that Leah Merville has a
dancer’s body, and that she is “so hot” and that she was on top of him with her hot dancer’s body
and that she gave a good blow job. Greg Roman than explained that he attempted to compel
Leah Merville to have sex with him again that very evening and that Leah Merville rejected his
sexual advances. Importantly, Greg Roman did not have paperwork that Leah Merville needed
him to sign the night that Leah Merville rejected Greg Roman’s sexual advances. The only
reason Leah Merville had sex with Greg Roman was because Greg Roman used the paperwork
as force.

Greg Roman was visibly angry that Leah Merville rejected his sexual advances and complained
to Lisa Barbounis about it at length. That same night, also while in Israel, Greg Roman
explained to Lisa Barbounis that he attempted to sexually proposition or “fuck” his ex-girlfriend.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 6 of 86




Greg Roman showed Lisa Barbounis photos of his ex-girlfriend commenting to Lisa Barbounis
about how “hot” his ex-girlfriend is. Throughout Lisa Barbounis employment for Greg Roman,
this was an ongoing theme where Greg Roman showed Lisa Barbounis photos and the women
that Greg Roman claimed to have “fucked,” describing to Lisa Barbounis the sexual encounter
and asking Lisa Barbounis if she thought the women were “hot.” Greg Roman informed Lisa
Barbounis that he was angry that his ex-girlfriend also rejected his sexual advances the same
evening in Israel when Leah Merville rejected Greg Roman’s sexual advances.

The same evening, Greg Roman tried to compel Lisa Barbounis to perform oral sex for Greg
Roman. Greg Roman said to Lisa Barbounis, I need a release, I need a blowjob. Greg Roman
said, “I just need a release. Don’t I deserve a release?”

Lisa Barbounis held text conversations with Patricia McNulty about Greg Roman’s inappropriate
conduct.

Lisa Barbounis informed Patricia McNulty that she was scared.

The day before, Greg Roman tried to compel Lisa Barbounis to perform oral sex for Greg
Roman, Greg Roman sexually assaulted Lisa Barbounis by sticking his foot up her ass and
saying, “we have reached a new level in our relationship now.”

Greg Roman began the sexual harassment of Patricia McNulty at the beginning of Patricia
McNulty’s employment with The Middle East Forum and continued his inappropriate sexual
harassment continuously until November 2018, when Greg Roman was instructed to discontinue
visiting The Middle East Forum Philadelphia offices due to the number of female employees
who reported being victims of Greg Roman’s discrimination and harassment in the workplace.

Greg Roman was instructed by Daniel Pipes to discontinue visiting the Philadelphia offices
because Greg Roman posed a risk for the safety of the female staff. Daniel Pipes and Greg
Roman admitted to this.

Greg Roman constantly contacted Patricia McNulty and invited Patricia McNulty to visit his
home when his family would not be present. Greg Roman made these invitations under the
pretext of doing work, however, there was no appropriate reason that Patricia McNulty and Greg
Roman needed to be in Greg Roman’s home to complete work assignments when Greg Roman’s
family was not present.

Greg Roman was constantly and continuously inappropriate with Patricia McNulty. Greg
Roman spoke down to Patricia McNulty and spoke about Patricia McNulty’s personal life and
men she liked.

Greg Roman constantly leered at Patricia McNulty, staring at Patricia McNulty’s backside and
chest. Patricia McNulty witnessed Greg Roman do this with other female staff as well.

Greg Roman used the close proximity of an office environment to rub his body against Patricia
McNulty.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 7 of 86




Greg Roman forced Patricia McNulty to go to the movies with him. Greg Roman said that he
had to see the movie and could not get any work done until he got it out of his system. Greg
Roman instructed Patricia McNulty and Marnie Meyer, another female employee who was
forced to go to the movie that day not to tell anyone that he had taken them to the movies that
day. This occurred in the early months of Patricia McNulty’s employment with The Middle East
Forum.

At the APAC Conference in Washington D.C., in 2018, Greg Roman put his arms around Lisa
Barbounis and Patricia McNulty while sitting on a couch in an Airbnb. Greg Roman pulled
Patricia McNulty onto his lap with his hand underneath Patricia McNulty and whispered in
Patricia McNulty’s ear statements indicating that Greg Roman and Patricia McNulty should
engage in a sexual encounter.

Matt Bennett admitted to Patricia McNulty that Greg Roman had sexual harassed and engaged in
sexual relationships with other female employees including Tiffany Lee. Matthew Bennett said
that Greg Roman had sex with Tiffany Lee on the couch in the Philadelphia offices. Matthew
Bennett also warned Patricia McNulty not to report Greg Roman’s sexual harassment. Matthew
Bennett said that Tiffany Lee had tried that and that the male employees at the Philadelphia
office had all lied in an organized effort to combat Tiffany Lee’s reports of sexual harassment
and discrimination and harassment in the workplace based on sex and gender. Matthew Bennett
warned Patricia McNulty not to make the same mistake as Tiffany Lee by reporting Greg
Roman’s sexual harassment.

There was an inappropriate dynamic where Greg Roman constantly tried to get Patricia McNulty
alone with him during Patricia McNulty’s employment at The Middle East Forum.

Greg Roman also came behind the desk of Patricia McNulty and stood over her and breathed
down her neck. Sometimes, Greg Roman grabbed the mouse out of Patricia’s McNulty’s hand
while standing inappropriately close to Patricia McNulty behind her desk.

Greg Roman took phone called in Patricia McNulty’s office and came behind her desk to do so.

Patricia would ask questions of Greg Roman in emails and Greg Roman would ignore emails and
then come to her office at 4:45 and say, let us discuss your email, but I am hungry so let’s go eat.
Then he would not allow her to discuss work while eating. So it would be after hours, in
restaurants, and he would complain about his wife and talk about inappropriate subjects.

Greg Roman always tried to orchestrate closed door meetings with Patricia McNulty even when
there was nobody else in the office but Greg Roman and Patricia McNulty. Sometimes he would
invite Patricia McNulty to sit on the couch with him, alone, in the office, in a close door meeting,
where nobody but Patricia McNulty and Greg Roman were present, and it was after hours.

During these times, Greg Roman would initiate flirting with Patricia McNulty.
Greg Roman bragged about his accomplishments or his abilities. By way of example, Greg
Roman told stories about “real men” and make claims like “Be real men can pick locks.” “You
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 8 of 86




need a real man who can pick locks.” Greg Roman would show how he could pick locks, and
force Patricia McNulty to engage in a lock-picking demonstration.

Matthew Bennett also subjected Plaintiff, Patricia McNulty to severe and pervasive sexual
harassment in the workplace. Matthew Bennett told Patricia McNulty that she had a nice ass,
that she looked great in her clothes, that she was sexy, that her workouts were making her body
look good, and that he wanted to engage in an adulterous relationship with Patricia McNulty.

Matthew Bennett sent Patricia McNulty messages asking Patricia McNulty to share a hotel room
with him.

Matthew Bennett sent Patricia McNulty love songs.

Matthew Bennett regularly and continuously attempted to engage Patricia McNulty in an
adulterous relationship. Matthew Bennett made these propositions in a quid pro quo manner by
promising Patricia McNulty that it would be beneficial for her career at The Middle East Forum
if she reciprocated and engaged in a sexual relationship with him.

Matthew Bennet constantly made comments about how “hot” Patricia McNulty looked.

Matthew Bennett constantly subjected Patricia McNulty to sexual harassment by attempting to
persuade Patricia McNulty to engage in an adulterous relationship with him.

Matthew Bennett’s sexual harassment of Patricia McNulty significantly escalated after the
November 4, 2018 meeting and after Greg Roman was ejected from the Philadelphia offices. At
that time, Matthew Bennet became the Director of The Middle East Forum and used his position
and power to try and persuade Patricia McNulty to engage in a sexual affair with Matthew
Bennett.

Matthew Bennett’s wife discovered Matthew Bennett’s inappropriate messages to Patricia
McNulty and Patricia McNulty was subjected to angry communications from Matthew Bennett’s
wife.

Matthew Bennett never stopped the sexual harassment of Patricia McNulty, even after Matthew
Bennett’s wife discovered Matthew Bennett’s infatuation of Patricia McNulty.

For months, Patricia McNulty was forced to navigate Matthew Bennett’s sexual propositions that
Matthew Bennett made on a regular, daily basis.


   3. If you have ever made, discussed, filed or threatened to make or file any claims and/or
      lawsuits (other than this lawsuit) for retaliation, employment discrimination, sexual
      harassment, mental anguish, personal injuries, workers' compensation claims, bodily
      injuries, wrongful discharge, then with respect to each claim or lawsuit please identify
      each person, corporation or other entity against whom a claim and/or lawsuit was made,
         Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 9 of 86




       discussed, threatened or filed, and if filed, please identify the jurisdiction where the
       lawsuit was filed and the docket number.


ANSWER

Plaintiff, Patricia McNulty has never initiated any other claims or lawsuits other than the instant
matters.



       4. For each hospital, clinic, mental or psychiatric treatment center, substance abuse
treatment center, medical facility, doctor, counselor, therapist, chiropractor, or any medical
professional who has examined and/or treated you for any reason in the last ten (10) years:

a. Identify the person(s) who treated you; and

b. Explain the type of examination and treatment.

ANSWER:


Dr. Christopher Gonzalez, Family Medicine
LEAF Medical
Long Island City
10-29 47th Road
Long Island City, NY 11101
P: 718.233.2527
F: 718.355.9717
E: info.lic@leafmedical.com

Plaintiff, Patricia McNulty visited this provider for stress, migraines, and heart palpitations.
Plaintiff’s diagnosis was that these physical conditions were caused by stress.


Happier Living
Nora Sonia Valencia, PMHNP-BC - Psychiatrist
Jamie Tobelmann, NP
Psychiatric Nurse Practitioner
Happier Living


This is Patricia McNulty’s psychiatrist and Patricia McNulty is still in treatment with Nora Sonia
Valencia. Ms. McNulty began treatment here sometime around March 2020, but has treated with
multiple medical professionals through Happier Living. Patricia McNulty believes she began
with Nora Sonia Valencia sometime around April 2020.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 10 of 86




Through Happier Living Patricia McNulty was prescribed medications for depression and
concentration, however, since Patricia McNulty is currently pregnant, she is no longer prescribed
to any of these medications.


Richard J. Tosti, M.D.
Philadelphia Hand to Shoulder Center

Patricia McNulty treated here for issues related to pain and numbness in her arm. The diagnosis
was that these conditions were caused by stress.

Sally Ward Pullman-Mooar, MD - Rheumatologist
Jefferson Hospital

This is the first provider that Patricia McNulty treated with for physical conditions that were
related to stress caused by Plaintiff’s emotional state. This provider recommended physical
therapy. Patricia McNulty tried the physical, but it did not help, and the cost benefit did not
support continued treatment. Plaintiff did her physical therapy at Excel Physical Therapy in
Philadelphia, Pennsylvania.

Excel Physical Therapy in Philadelphia.
1608 Walnut St 2nd FL
Philadelphia, PA 19103
Phone: (215) 545-8717


        5.       If you have sought treatment for mental anguish, emotional distress, mental trauma,
depression or any illness or condition as the result of any alleged acts of Defendants about which you
are now complaining and/or seeking recovery in this lawsuit, identify every doctor, hospital, clinic,
mental or psychiatric treatment center, substance abuse treatment center, medical facility,
psychiatrist, psychologist, counselor, or medical professional who has provided such treatment and
identify the date(s) on which such treatment was provided.


ANSWER:

See Plaintiff’s Response to Interrogatory Number 4, above. Plaintiff did not treat for any issues
related to emotional distress or her emotional state until after she worked with The Middle East
Forum. Plaintiff then sought treatment for issues related to the physical conditions that were
diagnoses as caused by stress and the emotional issues that were caused by Defendants
discrimination and harassment in the workplace.



         6.     If you contend that either Roman or The Forum made any statement against his/its
interest concerning the subject matter of this lawsuit, identify the individual/entity; identify the date,
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 11 of 86




time, and place such statement against interest was made; identify all persons present when such
statement against interest was made; and state the substance of the statement against interest.


ANSWER:


See Plaintiff’s response to Interrogatory Number 2, above. By way of further answer, Defendants
made statements against their interest concerning the subject matter of this lawsuit. Many of the
statements against interest are already in the possession of Defendants and can be found in
documents produced by Defendants and Bates Stamped D000001 through D011329. This
information is equally accessible to Defendants as Plaintiff. Plaintiff is under no obligation to review
documents produced by Defendants and identify all statements against interest. Notwithstanding,
Greg Roman made unwelcome sexual advances against Patricia McNulty in the presence of other
MEF employees including Lisa Barbounis and Marnie Meyer. Marnie Meyer, the Director of
Human Resources for The Middle East Forum was scared to leave Patricia McNulty and Lisa
Barbounis alone at Greg Roman’s Airbnb during the APAC Conference in March 2018. Marnie
Meyer was specifically concerned about leaving female employees alone with Greg Roman due to
Greg Roman’s inappropriate conduct toward women. Marnie Meyer was the Director of Human
Resources for The Middle East Forum at this time.

Greg Roman informed Lisa Barbounis, “if you cross me I will slit your throat.” Greg Roman also
referred to Lisa Barbounis, Patricia McNulty, Marnie Meyer, and other female staff as the “usurpers”
after they reported Greg Roman’s severe and pervasive discrimination and harassment in the
workplace.

Daniel Pipes made comments about Greg Roman’s behavior not being serious stating that priests
who sexual molest boys are permitted to continue working in the church so Greg Roman should be
permitted to continue working with The Middle East Forum.

Daniel Pipes and Greg Roman have made statements against interest to The Middle East Forum
Board, by telling the Board that the woman who have accused Greg Roman of sexual harassment
have invented the allegations presented in their respective civil action complaints. Greg Roman and
Daniel Pipes regularly provide false information to the Board stating that Lisa Barbounis, Patricia
McNulty, Caitriona Brady, and Marnie Meyer are part of a conspiracy to “get rich quick.” Of course
these claims are entirely unsupported and are made to the Board to support the negligent, reckless
decisions Daniel Pipes and Greg Roman have made with respect to defending the many women’s
claims of sexual harassment, sexual misconduct, and discrimination and harassment in the workplace
based upon sex and gender to which Greg Roman has subjected female employees and women he
worked with.

When members of the Board attempt to discuss the allegations presented by Lisa Barbounis, Patricia
McNulty, Marnie Meyer, Caitriona Brady, and Delaney Yonchek, Greg Roman and Daniel Pipes
present false information to the Board and make statements against the interest of the Board and the
interest of The Middle East Forum.

At every turn, Greg Roman and Daniel Pipes have defrauded The Middle East Forum and the
members of the Board by using donor money to illegally retaliate against female employees who are
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 12 of 86




victims of Greg Roman’s sexual harassment and discrimination and harassment based on sex and
gender.

It is against the interest of The Middle East Forum to allow the individual accused of sexual
misconduct to quarterback the Middle East Forum’s response to the allegations. Still, Daniel Pipes
has allowed Greg Roman to take over all litigation decisions and strategy, using donor contributions
gifted to The Middle East Forum based on The Middle East Forum’s promise that the cash gifts will
be used to accomplish The Middle East Forum’s mission. Instead of allocating the cash gifts made
by donors to The Middle East Forum, Greg Roman and Daniel Pipes have diverted donations from
their intended use and reallocated those donations to a litigation war chest intended to unlawfully
retaliate against Lisa Barbounis, Patricia McNulty, and Marnie Meyer.

The Middle East Forum is currently paying Greg Roman’s legal bills using donor gifts made to
further The Middle East Forum’s mission. This is against the interest of The Middle East Forum and
makes The Middle East Forum liable to the donors for false allocation of donations and/or gifts.

The use of donor gifts to assist an employee in a personal vendetta in retaliating against his victims is
against the interest of The Middle East Forum and a conflict of interest. The Middle East Forum is
defrauding the Board and donors by failing to disclose the amount of money being diverted from The
Middle East Forum’s mission to Greg Roman’s personal legal slush fund.

Greg Roman and Daniel Pipes have made statements against interest in connection with the
misappropriation of donor gifts/contributions by providing false information to the Board attacking
the victims of Greg Roman’s severe and pervasive discrimination and harassment in the workplace.

The only person served by these decisions against interest is Greg Roman. The only agenda this
serves is Greg Roman’s.

Daniel Pipes has failed in his fiduciary duty to the Board by serving the interests of Greg Roman and
disregarding the interests of The Middle East Forum.

Every statement Daniel Pipes makes in this regard is against his own interest and against the interest
of The Middle East Forum. Daniel Pipes and Greg Roman may have committed criminal acts by
diverting money from The Middle East Forum for Greg Roman’s personal legal fund.

Daniel Pipes vowed to terminate Greg Roman if there was a single credible allegation of sexual
misconduct, sexual harassment or discrimination and harassment based on sex and gender after
November 2018. Daniel Pipes has since learned of several additional incidents but refuses to act in
accordance with his own policies and promises.

Statements against interest include accusations that Greg Roman’s victims are engaged in a civil
conspiracy.

Statements against interest include that Greg Roman victims are engaged in a get rich quick scheme.

Statements against interest include the denial of Greg Roman’s severe and pervasive discrimination
and harassment in the workplace.
Statements against interest include that Greg Roman did not violate Title VII and the Pennsylvania
Human Relations Act and the Philadelphia Fair Practices Ordinance.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 13 of 86




Daniel Pipes and Greg Roman have also made statements against interest concerning the
investigation into Greg Roman’s discrimination and harassment in the workplace. Again these
statements against interest can be found in documents produced by Defendants and Bates Stamped
D000001 through D011329.

By way of further answer see statements made by Greg Roman, Daniel Pipes, and/or Matthew
Bennett detailed in Plaintiff’s Response to Interrogatory Number 2, above.


        7.      Identify every individual who you have ever complained to at The Forum concerning
any alleged improper and/or unethical behavior, involving The Forum and/or Roman. For every
person identified, please provide the date of the alleged complaint; a full description of the specific
complaint; all witnesses to the alleged complaint; and all documents relating to the alleged
complaint.


ANSWER:

Plaintiff, Patricia McNulty complained throughout her employment about Greg Roman’s
inappropriate discrimination and harassment in the workplace. Patricia McNulty complained to
Matthew Bennett and to Lisa Barbounis. Patricia McNulty also complained to Marnie Meyer, Daniel
Pipes, and Greg Roman.

Plaintiff complained about Greg Roman’s inappropriate sex and gender discrimination and sexual
harassment on a continuous basis throughout her employment with The Middle East Forum. Plaintiff
first reported Greg Roman’s sexual harassment to Matthew Bennett, who was Patricia McNulty’s
direct supervisor at the time, around the first quarter of 2018, after the APAC Conference.

Patricia McNulty complained about and reported the sexual harassment of Greg Roman to Matthew
Bennett often throughout her employment with The Middle East Forum. Patricia McNulty, Lisa
Barbounis, and Matthew Bennett often held conversations about how to respond to Greg Roman’s
discrimination and harassment of the female staff and specifically Patricia McNulty.

Matthew Bennett warned Patricia McNulty that she should keep her mouth shut because other female
employees tried to report Greg Roman’s sexual harassment and that the male staff had worked to
discredit these prior reports. Matthew Bennett warned Patricia McNulty that she could lose her job if
she tried to report Greg Roman’s sexual harassment in the workplace.

Greg Roman held proxy authority on behalf of The Middle East Forum. Greg Roman was a
corporate officer and the Director of The Middle East Forum. It was clear from both Greg Roman’s
and Daniel Pipes’ conduct and comments that Daniel Pipes was married to Greg Roman and there
was nothing Greg Roman could do to cause Daniel Pipes to divorce himself and The Middle East
Forum from Greg Roman.

Accordingly, the female victims of Greg Roman’s severe and pervasive discrimination and
harassment in the workplace had no resource they could utilize independently to report Greg
Roman’s sexual harassment. Greg Roman enforced policies whereby female employees were not
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 14 of 86




permitted to report to Daniel Pipes. Greg Roman enforced policies that required all issues to flow
through his office. Greg Roman enforced these policies by strictly monitoring email accounts and
other social networking and communication resources. Greg Roman enforced these policies by
monitoring the behavior of the female employees of The Middle East Forum.

Greg Roman was loud, condescending, abusive and belligerent to female employees who “stepped
out of line.”

Greg Roman used control to scare, intimidate, and subjugate the female employees of The Middle
East Forum. Greg Roman used tactics to keep the female employees at odds with each other by
instigating, encouraging, and inciting infighting among the female staff.

Greg Roman specifically targeted Marnie Meyer in his strategy as she was the Director of Human
Resources.

It was not until the end of October/beginning of November 2018 that the female staff banned
together in a coordinated effort to report Greg Roman’s discrimination and harassment in the
workplace. Marnie Meyer prepared a handwritten letter which was sent to Daniel Pipes. Marnie
Meyer prepared the letter by hand because she was apprehensive and fearful that any
communications by electronic means would be intercepted by Greg Roman and the female staff
would be subjected to retaliation. At all times while reporting Greg Roman’s discrimination and
harassment in the workplace, the female staff and specifically Patricia McNulty were petrified that
Greg Roman would discover and intercept the reports and that the female staff would be subjected to
retaliation including termination. Every female employee who tried to report sexual harassment prior
to Marnie Meyer, Patricia McNulty, and Lisa Barbounis had lost their jobs with The Middle East
Forum.

Patricia McNulty cannot recall each and every date and time when she spoke to the above listed
individuals about Greg Roman’s severe and pervasive sexual harassment. Patricia McNulty
constantly and continuously reported Greg Roman’s severe and pervasive discrimination and
harassment in the workplace from sometime around March 2018 through the Spring of 2019.

After The Middle East Forum and Daniel Pipes decided to ask Greg Roman to return to The Middle
East Forum sometime around March 2019, Patricia McNulty send many emails to Daniel Pipes
reporting Greg Roman’s misconduct and retaliation. Patricia McNulty sent at least four emails to
Daniel Pipes reporting Greg Roman’s misconduct and retaliation. At all times, Daniel Pipes refused
to do anything in response to Patricia McNulty’s emails. Daniel Pipes claimed that Greg Roman was
allowed back on probationary status, however, Daniel Pipes refused to ever conduct any kind of
investigative or corrective action after November 2018. Patricia McNulty made at least four written
reports by email to Daniel Pipes about Greg Roman between March 2019 and Patricia McNulty’s last
day of employment with The Middle East Forum.



       8.     Identify all complaints you made regarding alleged harassment and/or discrimination
by The Forum, Roman, and/or anyone else affiliated with The Forum.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 15 of 86




ANSWER:

Plaintiff, Patricia McNulty complained throughout her employment about Greg Roman’s
inappropriate discrimination and harassment in the workplace. Patricia McNulty complained to
Matthew Bennett and to Lisa Barbounis. Patricia McNulty also complained to Marnie Meyer, Daniel
Pipes, and Greg Roman.

Plaintiff complained about Greg Roman’s inappropriate sex and gender discrimination and sexual
harassment on a continuous basis throughout her employment with The Middle East Forum. Plaintiff
first reported Greg Roman’s sexual harassment to Matthew Bennett, who was Patricia McNulty’s
direct supervisor at the time, around the first quarter of 2018, after the APAC Conference.

Patricia McNulty complained about and reported the sexual harassment of Greg Roman to Matthew
Bennett often throughout her employment with The Middle East Forum. Patricia McNulty, Lisa
Barbounis, and Matthew Bennett often held conversations about how to respond to Greg Roman’s
discrimination and harassment of the female staff and specifically Patricia McNulty.

Matthew Bennett warned Patricia McNulty that she should keep her mouth shut because other female
employees tried to report Greg Roman’s sexual harassment and that the male staff had worked to
discredit these prior reports. Matthew Bennett warned Patricia McNulty that she could lose her job if
she tried to report Greg Roman’s sexual harassment in the workplace.

Greg Roman held proxy authority on behalf of The Middle East Forum. Greg Roman was a
corporate officer and the Director of The Middle East Forum. It was clear from both Greg Roman’s
and Daniel Pipes’ conduct and comments that Daniel Pipes was married to Greg Roman and there
was nothing Greg Roman could do to cause Daniel Pipes to divorce himself and The Middle East
Forum from Greg Roman.

Accordingly, the female victims of Greg Roman’s severe and pervasive discrimination and
harassment in the workplace had no resource they could utilize independently to report Greg
Roman’s sexual harassment. Greg Roman enforced policies whereby female employees were not
permitted to report to Daniel Pipes. Greg Roman enforced policies that required all issues to flow
through his office. Greg Roman enforced these policies by strictly monitoring email accounts and
other social networking and communication resources. Greg Roman enforced these policies by
monitoring the behavior of the female employees of The Middle East Forum.

Greg Roman was loud, condescending, abusive and belligerent to female employees who “stepped
out of line.”

Greg Roman used control to scare, intimidate, and subjugate the female employees of The Middle
East Forum. Greg Roman used tactics to keep the female employees at odds with each other by
instigating, encouraging, and inciting infighting among the female staff.

Greg Roman specifically targeted Marnie Meyer in his strategy as she was the Director of Human
Resources.

It was not until the end of October/beginning of November 2018 that the female staff banned
together in a coordinated effort to report Greg Roman’s discrimination and harassment in the
workplace. Marnie Meyer prepared a handwritten letter which was sent to Daniel Pipes. Marnie
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 16 of 86




Meyer prepared the letter by hand because she was apprehensive and fearful that any
communications by electronic means would be intercepted by Greg Roman and the female staff
would be subjected to retaliation. At all times while reporting Greg Roman’s discrimination and
harassment in the workplace, the female staff and specifically Patricia McNulty were petrified that
Greg Roman would discover and intercept the reports and that the female staff would be subjected to
retaliation including termination. Every female employee who tried to report sexual harassment prior
to Marnie Meyer, Patricia McNulty, and Lisa Barbounis had lost their jobs with The Middle East
Forum.

Patricia McNulty cannot recall each and every date and time when she spoke to the above listed
individuals about Greg Roman’s severe and pervasive sexual harassment. Patricia McNulty
constantly and continuously reported Greg Roman’s severe and pervasive discrimination and
harassment in the workplace from sometime around March 2018 through the Spring of 2019.

After The Middle East Forum and Daniel Pipes decided to ask Greg Roman to return to The Middle
East Forum sometime around March 2019, Patricia McNulty send many emails to Daniel Pipes
reporting Greg Roman’s misconduct and retaliation. Patricia McNulty sent at least four emails to
Daniel Pipes reporting Greg Roman’s misconduct and retaliation. At all times, Daniel Pipes refused
to do anything in response to Patricia McNulty’s emails. Daniel Pipes claimed that Greg Roman was
allowed back on probationary status, however, Daniel Pipes refused to ever conduct any kind of
investigative or corrective action after November 2018. Patricia McNulty made at least four written
reports by email to Daniel Pipes about Greg Roman between March 2019 and Patricia McNulty’s last
day of employment with The Middle East Forum.



        9.     Identify all complaints and/or communications that you had with MEF employees
and/or individuals outside of MEF regarding what you contend to be improper conduct by MEF,
Roman, and/or anyone else affiliated with MEF.


ANSWER:

Plaintiff, Patricia McNulty reported the discrimination and harassment to her fiancé, Neal Weinstein
in a cathartic effort to talk with someone about the workplace harassment and discrimination.
Patricia McNulty spoke to Marnie Meyer, Lisa Barbounis, Caitriona Brady, Delaney Yonchek,
Megan Stefano, Matthew Bennett, and Thelma Prosser about Greg Roman’s sexual harassment and
discrimination, harassment, or retaliation.




        10.     Identify all alleged incidents of harassment, discrimination, and/or improper behavior
occurring either inside or outside of The Forum workplace allegedly carried out by The Forum,
Roman, and/or anyone else affiliated with The Forum.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 17 of 86




ANSWER:

Greg Roman stated that Tiffany Lee served to be a victim of sexual harassment because Tiffany
Lee had “big tits” and wore low cut, slutty shirts and stomped around in high heels, bending over
desks. Greg Roman referred to Tiffany Lee as “big tits.”

Greg Roman constantly tried to compel Tiffany Lee to visit his home late at night while Greg
Roman’s wife and kid were in Israel so that Greg Roman could “fuck” Tiffany Lee.

Matthew Bennett was worried because Lisa Barbounis wore a V-neck top to Lisa Barbounis’s
job interview. Matthew Bennett was worried that Greg Roman might do or say something
inappropriate during the interview. Matthew Bennett explained that Greg Roman hired Patricia
McNulty and Lisa Barbounis because they “were hot.”

Greg Roman has a well-established history of using his position as Director of The Middle East
Forum to hire attractive women and proposition those women for sexual intercourse and oral sex.

Greg Roman made inappropriate comments about sexual harassment during Lisa Barbounis’s job
interview.

Greg Roman sexual harassed female staff in front of Patricia McNulty including Lisa Barbounis
and Marnie Meyer.

Throughout Lisa Barbounis’s employment, Greg Roman referred to Lisa Barbounis as his “work
wife.” Greg Roman began referring to Lisa Barbounis as his work wife by telling Lisa
Barbounis that Greg Roman “needed a work wife” and that Lisa Barbounis “needed to be a work
wife.”

Greg Roman blamed Tiffany Lee for his own sexual harassment of Tiffany Lee because Tiffany
Lee wore sexy clothes that showed off her “big tits.”

Greg Roman forced Lisa Barbounis to look at Greg Roman’s Facebook account and forced Lisa
Barbounis to sit inappropriately close to him behind his desk and view inappropriate, personal
pictures. The entire time Greg Roman made inappropriate sex-based comments to Lisa
Barbounis about the photos. For example, Greg Roman showed Lisa Barbounis pictures of
women that Greg Roman claimed to have “fucked” and explained to Lisa Barbounis that he
wished he could still “fuck all those girls.”

Lisa Barbounis was made to listen to Greg Roman complaining about needing sex throughout
her employment.

While on a trip to Israel, Greg Roman admitted to Lisa Barbounis that he used paperwork that a
young intern named Leah Merville required to complete her internship to lure Leah Merville to
Greg Roman’s hotel room. Greg Roman admitted that he lured Leah Merville to his hotel room
using the paperwork to compel Leah Merville to have sex with Greg Roman. Greg Roman said
that he got Leah Merville to his hotel room to “fuck her.”
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 18 of 86




Greg Roman forced Lisa Barbounis to listen to the details of Greg Roman’s inappropriate quid
pro quo sexual encounter with Leah Merville. Greg Roman described the sexual encounter
vividly stating that Leah Merville has a dancer’s body, and that she is “so hot” and that she was
on top of him with her hot dancer’s body and that she gave a good blow job.

Greg Roman explained to Lisa Barbounis that he attempted to compel Leah Merville to have sex
with him during a trip to Israel that occurred sometime around April 2018, and that Leah
Merville rejected his sexual advances. Importantly, Greg Roman did not have paperwork that
Leah Merville needed him to sign the night that Leah Merville rejected Greg Roman’s sexual
advances.

During the trip to Israel, Greg Roman was visibly angry that Leah Merville rejected his sexual
advances and complained to Lisa Barbounis about it at length. That same night, also while in
Israel, Greg Roman explained to Lisa Barbounis that he attempted to sexually proposition or
“fuck” his ex-girlfriend. Greg Roman showed Lisa Barbounis photos of his ex-girlfriend
commenting to Lisa Barbounis about how “hot” his ex-girlfriend is.

Greg Roman showed Lisa Barbounis photos and the women that Greg Roman claimed to have
“fucked,” describing to Lisa Barbounis the sexual encounter and asking Lisa Barbounis if she
thought the women were “hot.”

Greg Roman tried to compel Lisa Barbounis to perform oral sex for Greg Roman. Greg Roman
said to Lisa Barbounis “I just need one good blowjob.” Greg Roman said, “I just need a release.
Don’t I deserve a release?”

Lisa Barbounis held text conversations with Patricia McNulty about Greg Roman’s inappropriate
conduct and inappropriate sexual harassment and sexual propositions. Lisa Barbounis informed
Patricia McNulty that she was scared.

Greg Roman sexually assaulted Lisa Barbounis by sticking his foot up her ass and saying, “we
have reached a new level in our relationship now.”

Greg Roman began the sexual harassment of Lisa Barbounis at the very beginning of Lisa
Barbounis career with The Middle East Forum and continued his inappropriate sexual
harassment continuously until November 2018, when Greg Roman was instructed to discontinue
visiting The Middle East Forum Philadelphia offices due to the number of female employees
who reported being victims of Greg Roman’s discrimination and harassment in the workplace.

Greg Roman constantly contacted Lisa Barbounis at inappropriate times and instructed Lisa
Barbounis to visit him home. Greg Roman instructed Lisa Barbounis to visit his home countless
times throughout Greg Roman’s employment.

Sometimes Greg Roman called Lisa Barbounis as late as 11:00 P.M., to invite Lisa Barbounis to
Greg Roman’s home, “to get some work done.” Greg Roman always made it clear that his wife
was not home, or that his wife and child were not home.
       Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 19 of 86




Greg Roman was constantly and continuously inappropriate with Lisa Barbounis.

Greg Roman spoke to Lisa Barbounis about sex and sexual conquests.

Greg Roman constantly leered at Lisa Barbounis, staring at Lisa Barbounis’s backside and chest.

Greg Roman admitted to Lisa Barbounis that he needed girls to “fuck” and constantly spoke to
Lisa Barbounis in a suggestive manner trying to convince Lisa Barbounis to engage in a sexual
relationship with him.

Greg Roman’s sexual harassment of Plaintiff, Patricia McNulty continued throughout Plaintiff’s
employment until November 2018 when Greg Roman was forced to discontinue working at The
Middle East Forum’s Philadelphia offices.

Greg Roman was asked to discontinue working at the Philadelphia offices because it was
concluded that Greg Roman posed a significant safety risk to the female employees who also
worked at the Philadelphia office. This determination was made by Defendant, Daniel Pipes
with the assistance of counsel Mark Fink after a number of female employees reported
Defendant Greg Roman’s severe and pervasive sexual harassment and sexual misconduct.

Throughout Plaintiff, Patricia McNulty’s employment at The Middle East Forum, Defendant,
Greg Roman constantly attempted to infringe upon Patricia McNulty’s private time by forcing
Patricia McNulty to go on dates with Defendant, Greg Roman.

Greg Roman waited until the end of the day to respond to questions Plaintiff, Patricia McNulty
may have asked that day. Greg Roman refused to respond to questions in an appropriate and
professional manner such as emailing a response. Instead, Greg Roman entered Patricia
McNulty’s office saying, “I’m hungry. Come eat with me.”

Accordingly, Patricia McNulty was forced to accompany her boss to restaurants, after work
hours, where Greg Roman laid down a moratorium on work related discussions. Instead, Greg
Roman used this time to talk about inappropriate subject matters such as complaining about his
life and his wife.

Greg Roman also asked Patricia McNulty inappropriate questions about her dating life and the
type of men Patricia McNulty liked and/or thought was hot, or liked to hook up with.

After many of these forced dates, Greg Roman compelled Patricia McNulty to go back in the
Philadelphia office with Greg Roman. By that time it would be long after work hours, into the
evening, and there would be nobody at the Philadelphia offices but Patricia McNulty and
Defendant, Greg Roman.

Even though there was nobody at the offices, Greg Roman would ask Patricia McNulty into his
office where he would shut the door behind them, with no reason to shut the door. Nobody else
was in the office but Patricia McNulty and Greg Roman.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 20 of 86




Patricia McNulty did not know what to do or say because Greg Roman was her boss and ran the
entire Middle East Forum organization.

Greg Roman asked Patricia McNulty to sit on the couch with him, in his office, after hours, with
the door closed. Greg Roman orchestrated these scenarios by using his supervisory authority
over Patricia McNulty.

Patricia McNulty’s direct supervisor was Matthew Bennett. Greg Roman was Matthew
Bennett’s supervisor. Still Greg Roman would find ways to use his position as Director of The
Middle East Forum to get Patricia McNulty alone with him after hours in his office with nobody
else present.

Greg Roman forced Patricia McNulty and Lisa Barbounis to look at Greg Roman’s Facebook
account and forced Patricia McNulty to sit inappropriately close to him behind his desk and
view inappropriate, personal pictures.

Greg Roman showed Patricia McNulty photos from his social media accounts and specifically
showed Patricia McNulty photos of men and asked Patricia McNulty if she like them, or what
she thought of them, and/or the type of men Patricia McNulty liked or wanted to date.

Greg Roman made about the type of men Patricia McNulty like or wanted to date while he
forced Patricia McNulty to sit inappropriately close to him behind his desk.

This occurred continuously throughout Patricia McNulty’s employment and Patricia McNulty
was forced to listen to Greg Roman while Greg Roman showed her photos from his social media
accounts and asked personal questions, many times after hours, when Patricia McNulty was
forced to be alone with Greg Roman in his office with the door shut.

Greg Roman began the sexual harassment of Patricia McNulty at the beginning of Patricia
McNulty’s employment with The Middle East Forum and continued his inappropriate sexual
harassment continuously until November 2018, when Greg Roman was instructed to discontinue
visiting The Middle East Forum Philadelphia offices due to the number of female employees
who reported being victims of Greg Roman’s discrimination and harassment in the workplace.

Greg Roman was instructed by Daniel Pipes to discontinue visiting the Philadelphia offices
because Greg Roman posed a risk for the safety of the female staff. Daniel Pipes and Greg
Roman admitted to this.

Greg Roman constantly contacted Patricia McNulty and invited Patricia McNulty to visit his
home when his family would not be present. Greg Roman made these invitations under the
pretext of doing work, however, there was no appropriate reason that Patricia McNulty and Greg
Roman needed to be in Greg Roman’s home to complete work assignments when Greg Roman’s
family was not present.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 21 of 86




Greg Roman was constantly and continuously inappropriate with Patricia McNulty. Greg
Roman spoke down to Patricia McNulty and spoke about Patricia McNulty’s personal life and
men she liked.

Greg Roman constantly leered at Patricia McNulty, staring at Patricia McNulty’s backside and
chest. Patricia McNulty witnessed Greg Roman do this with other female staff as well.

Greg Roman used the close proximity of an office environment to rub his body against Patricia
McNulty.

Greg Roman forced Patricia McNulty to go to the movies with him. Greg Roman said that he
had to see the movie and could not get any work done until he got it out of his system. Greg
Roman instructed Patricia McNulty and Marnie Meyer, another female employee who was
forced to go to the movie that day not to tell anyone that he had taken them to the movies that
day. This occurred in the early months of Patricia McNulty’s employment with The Middle East
Forum.

At the APAC Conference in Washington D.C., in 2018, Greg Roman put his arms around Lisa
Barbounis and Patricia McNulty while sitting on a couch in an Airbnb. Greg Roman pulled
Patricia McNulty onto his lap with his hand underneath Patricia McNulty and whispered in
Patricia McNulty’s ear, statements indicating that Greg Roman and Patricia McNulty should
engage in a sexual encounter.

Matt Bennett admitted to Patricia McNulty that Greg Roman had sexual harassed and engaged in
sexual relationships with other female employees including Tiffany Lee.

Matthew Bennett said that Greg Roman had sex with Tiffany Lee on the couch in the
Philadelphia offices.

Matthew Bennett also warned Patricia McNulty not to report Greg Roman’s sexual harassment.

Matthew Bennett said that Tiffany Lee had tried that and that the male employees at the
Philadelphia office had all lied in an organized effort to discredit Tiffany Lee’s reports of sexual
harassment and discrimination and harassment in the workplace based on sex and gender.

Matthew Bennett warned Patricia McNulty not to make the same mistake as Tiffany Lee by
reporting Greg Roman’s sexual harassment. Matthew Bennett clearing indicated that Tiffany
Lee had tried reporting sexual harassment and had ended up terminated.

There was an inappropriate dynamic where Greg Roman constantly tried to get Patricia McNulty
alone with him during Patricia McNulty’s employment at The Middle East Forum.

Greg Roman also came behind the desk of Patricia McNulty and stood over her and breathed
down her neck. Sometimes, Greg Roman grabbed the mouse out of Patricia’s McNulty’s hand
while standing inappropriately close to Patricia McNulty behind her desk.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 22 of 86




Greg Roman took phone called in Patricia McNulty’s office and came behind her desk to do so.

Patricia would ask questions of Greg Roman in emails and Greg Roman would ignore emails and
then come to her office at 4:45 and say, let us discuss your email, but I am hungry so let us go
eat. Then he would not allow her to discuss work while eating. So it would be after hours, in
restaurants, and he would complain about his wife and talk about inappropriate subjects.

Greg Roman always tried to orchestrate closed door meetings with Patricia McNulty even when
there was nobody else in the office but Greg Roman and Patricia McNulty. Sometimes he would
invite Patricia McNulty to sit on the couch with him, alone, in the office, in a closed-door
meeting, where nobody but Patricia McNulty and Greg Roman were present, and it was after
hours.

During these times, Greg Roman would initiate inappropriate conversations about personal
matters insinuating that Patricia McNulty should consider being with a man like Greg Roman.
By way of example, Greg Roman told stories about “real men” and make claims like “real men
can pick locks.” “You need a real man who can pick locks.” Greg Roman would show how he
could pick locks, and force Patricia McNulty to engage in a lock-picking demonstration.




      11.      Identify all individuals, other than your attorneys, with whom you have
communicated with concerning this case and fully describe such communication(s) and identify all
documents relating to each communication.


ANSWER:


On advice from counsel, Plaintiff has limited her communications with individuals other than
counsel about the case. Plaintiff does not recall holding conversations with individuals other
than counsel about the case.

Plaintiff, Patricia McNulty has held conversations with Lisa Barbounis about the case generally.
Patricia McNulty has discussed the case and the way the case and the discrimination and
harassment in the workplace has caused Plaintiff to experience emotional distress and physical
injuries with her family including her fiancé and sister.

Plaintiff cannot recall any documents indicating any of these discussions.
        12.     Please describe each element of the damages you are seeking in this lawsuit;
describing in detail your calculations, the basis of those damages and the amounts in dollars and
cents that you are seeking to recover in this lawsuit. This interrogatory includes all elements of
damages that you have allegedly suffered as a result of your employment with or end of your
employment with The Forum or for which you have pled in this lawsuit, including, but not limited to,
back wages, future lost wages, mental anguish, medical bills, doctor's bills, lost benefits,
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 23 of 86




prescriptions, liquidated damages, reasonable attorneys' fees, medical expenses, court costs and
punitive damages.


ANSWER:

Plaintiff’s damages analysis has already been provided in Plaintiff’s Initial Disclosures and includes
4 categories of damages: (1) economic losses, (2) emotional distress and physical injuries in
connection therewith, (3) punitive damages and/or liquidated damages, (4) attorneys fees. Plaintiff is
only obligated to calculate her economic losses at this time. Plaintiff’s economic losses are
connected with Plaintiff being forced to obtain new employment in New York City. Plaintiff had to
move to New York City to find reemployment. Plaintiff estimates the cost to relocate to New York
City at approximately $10,000 for first month last month and security deposit, plus the cost of the
actual move. Plaintiff reserves the right to add to, supplement, or amend this calculation in
accordance with the Federal Rules of Civil Procedure, the Local Rules of Discovery, and the
Scheduling Order.



        13. During the twelve (12) months leading up to your departure from The Forum, please
identify all efforts you made to find another job; identify all persons with knowledge or information
relating to your efforts; fully describe such efforts in detail; and identify all documents relating to
these efforts, if any.


ANSWER:


Plaintiff began actively searching for reemployment sometime around May 2019, when Plaintiff’s
work environment became so abusive and intolerable that no reasonable person would have
continued their employment under such circumstances such that Plaintiff’s resignation was void of
free will. Plaintiff began working on her resume sometime around May 2019 and resigned her
employment sometime around September 2019. During that time Plaintiff recalls sending her
resume to approximately five (5) organizations.




        14. Since your employment with the Forum ended, if you have been employed, including
self-employment and you have received any income, compensation, salary, wages, tips, gifts,
benefits, health insurance payments, unemployment compensation payments, workers’ compensation
payments, or remuneration of any kind whatsoever identify each source of such income or benefits
and, with respect to each such source, state the total amount of income or benefits received.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 24 of 86




ANSWER:

Since her unlawful termination from employment with The Middle East Forum, the only
compensation Plaintiff, Patricia McNulty has earned was through a position with Russell
Reynolds Associates, in New York City. Plaintiff continues her employment with Russell
Reynolds today. Plaintiff earns more today than she earned during her employment for
Defendants, however, Plaintiff resides in New York City, where the cost of living is much
higher, and the amount of money Plaintiff earns has far less spending power.



       15. Describe fully all steps you have taken, if any, to preserve potentially relevant (hard-
copy) documents and electronically-stored information and identify all such sources of information
you have taken steps to preserve.



ANSWER:

On instruction of counsel, Plaintiff has maintained all accounts and has not deleted any information
from her accounts. Plaintiff has turned over all relevant information in her possession in response to
Defendants, First Request for Production of Documents.




        16. Identify all electronic devices including, but not limited to cellular/ mobile phones owned
and/or used to communicate concerning any of the allegations made in the Amended Complaint or
any defenses asserted to those allegations. For every electronic device identified, please provide the
service provider for each device.


ANSWER:

Plaintiff, Patricia McNulty has an Apple iPhone. The phone she has today is the same phone she
used in November 2018. Patricia McNulty purchased a new phone sometime around November
2018, because the phone Patricia McNulty owned was stolen at a Halloween Party. Plaintiff has not
deleted any information from her device since its purchase. Matthew Bennett went into Patricia
McNulty’s iPhone without her permission, authorization, or knowledge and deleted information that
Matthew Bennett believed would prove his complicity in subjecting Patricia McNulty to
discrimination and harassment in the workplace.

        17. Identify any forms of social media including usernames/handles and/or all account names
used in the last three (3) years.
         Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 25 of 86




ANSWER:

Plaintiff uses the following social media accounts:

    •    Instagram – @dishuh

    •    Facebook – @triciamcnulty

    •    Twitter – @dishuh

    •    Snapchat – @dishuh



        18. For the last three (3) years, please identify all forms of social media that you have posted
on; identify all forms of communication that you have used on social media (e.g. Facebook
messenger); identify all individuals, other than your attorneys, with whom you have communicated
with through these means concerning this case and fully describe such communication(s).



ANSWER:

See Plaintiff’s Response to Interrogatory Number 17, above.



       19. For the last three (3) years, please identify all electronic communication services that you
have used to communicate with individuals concerning this case (e.g. WhatsApp; LinkedIn;
Facebook; Slack; etc.); identify all individuals, other than your attorneys, with whom you have
communicated with concerning this case and fully describe such communication(s).


ANSWER:

Plaintiff used her iPhone to send text messages during her employment with The Middle East Forum.
Plaintiff also used an application called Telegram at the instruction of her supervisors with The
Middle East Forum. Plaintiff used Slack during her employment with The Middle East Forum,
however, Plaintiff has no way to access any of the information through Slack. Plaintiff only used
Slack to communicate with individuals she worked with, and The Middle East Forum discontinued
using Slack and moved to another communication platform.

Individuals with whom Plaintiff communicated about issues that relate to the instant matter include:

    1.   Lisa Barbounis
    2.   Caitriona Brady
    3.   Delaney Yonchek
    4.   Matthew Bennett
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 26 of 86




   5. Daniel Pipes
   6. Marnie Meyer


Plaintiff, Patricia McNulty has held conversations generally about issues related to the instant
matter and has produced all messages in her possession related to the same.




                                                     DEREK SMITH LAW GROUP, PLLC


                                                  By:______/s/ Seth D. Carson___________
                                                           SETH D. CARSON
                                                           Derek Smith Law Group, PLLC
                                                           1835 Market St, Ste 2950
                                                           Philadelphia, PA 19103
                                                           P: 215-391-4790
                                                           E: seth@dereksmithlaw.com
                                                           Attorneys for Plaintiff
                                                           Lisa Barbounis

DATED: January 11, 2021




                                 CERTIFICATE OF SERVICE


       I hereby certify that on this date that I caused a true and correct copy of Plaintiff’s

Responses to Defendants’ Requests for Admissions t o be served via email to:
      Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 27 of 86




                          Jon Cavalier
                          Leigh Ann Benson
                          Cozen O'Connor
                          1650 Market Street, Suite 2800
                          Philadelphia, PA 19103
                          P: 215-665-2000
                          F: 215-665-2013
                          Jcavalier@cozen.com
                          lbenson@cozen.com


                                   DEREK SMITH LAW GROUP, PLLC


                                   BY:__/s/_Seth D. Carson_____________
                                         SETH D. CARSON




DATED: January 11, 2021
       Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 28 of 86




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
                                               :
  PATRICIA MCNULTY,                            :
                                               :   CIVIL ACTION
                   Plaintiff,                  :   NO. 2:19-cv-05029-AB
              v.                               :
                                               :
  THE MIDDLE EAST FORUM, GREG                  :   DISCOVERY RESPONSES
  ROMAN, DANIEL PIPES AND                      :   TO DEFENDANTS’
  MATTEW BENNETT,                              :   FIRST REQUEST FOR
                                               :   PRODUCTION OF DOCUMENTS
                   Defendants.                 :
                                               :
                                               :
                                               :
                                               :

             PLAINTIFF PATRICIA MCNULTY’S RESPONSES TO
       DEFENDANTS’ FIRST REQUEST FOR PRODUCTION OF DOCUMENTS


   1. All documents identified or referenced in response to Defendants’ First Set of
      Interrogatories.

Response:


Plaintiff, Patricia McNulty has produced documents in connection with Defendants’ First
Request for Production of Documents including the following documents, the Bates Stamps and
description of each set of documents is listed below.


   •   MEF Docs 000001 through 000006: text messages between Marnie Meyer and Delaney
       Yonchek.
   •   MEF Docs 000007 through 000009: text messages between Marnie Meyer and Caitriona
       Brady.
   •   MEF Docs 000010 through 000051: Emails and documents produced by Lisa Barbounis
       from during her employment with The Middle East Forum.
   •   MEF Docs 000052 through 000073: text thread between Delaney Yonchek and Patricia
       McNulty (29 images were also produced that were part of this thread).
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 29 of 86




•   MEF Docs 000074 through 000103: text thread between Delaney Yonchek, Patricia
    McNulty, and Lisa Barbounis.
•   MEF Docs 000104 through 000226: text thread between Delaney Yonchek and Lisa
    Barbounis (146 images were produced that were part of this thread).
•   MEF Docs 000227 through 000461: Articles and documents in connection with The
    Middle East Forum.
•   MEF Docs 000462 through 000468: text thread between Delaney Yonchek and Marnie
    Meyer.
•   MEF Docs 000871 through 000874: text thread between Delaney Yonchek, Patricia
    McNulty, and Caitriona Brady.
•   MEF Docs 000875 through 000877: text thread between Delaney Yonchek, Patricia
    McNulty, Lisa Barbounis, and Caitriona Brady.
•   MEF Docs 000878 through 000879: text thread between Delaney Yonchek, Caitriona
    Brady, and Lisa Barbounis.
•   MEF Docs 000880 through 000888: text thread between Caitriona Brady, and Lisa
    Barbounis and Patricia McNulty.
•   MEF Docs 000889 through 000889: partial transcript from purported telephone call
    between Matthew Ebert and Greg Roman.
•   MEF Docs 000890 through 000890: Partial text thread between Lisa Barbounis and the
    MEF Network Administrator.
•   MEF Docs 000891 through 000917: Information related to Declaration of Lisa Barbounis
    in connection with electronic devices.
•   MEF Docs 000918 through 000919: Email communications.
•   MEF Docs 000920 through 000953 Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000954 through 000961: Email communications.
•   MEF Docs 000962 through 000965: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000966 through 000995: Email communications.
•   MEF Docs 000996 through 000967: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000998 through 001002: Handwritten report.
•   MEF Docs 001003 through 001012: Electronic Communications related to The Middle
    East Forum.
•   MEF Docs 001013 through 001013: Absentee Request.
•   MEF Docs 001014 through 001018: Documents related to Delaney Yonchek.
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 30 of 86




•   MEF Docs 001015 through 001055 Electronic communications related to The Middle
    East Forum.
•   LB Supplemental Production 00001 through 00190 The Middle East Forum tax returns
    for years 2004, 2015, 2016, and 2017 – related to punitive damages.
•   LB Supplemental Production 00191 through 00191 Advertisement for AirBNB in Israel.
•   LB Supplemental Production 00192 through 00198 Tiffany Lee Charge of
    Discrimination.
•   LB Supplemental Production 00199 through 00200 Letter from Attison Barnes.
•   LB Supplemental Production 00201 through 00201 Letter to Dave Walton.
•   LB Supplemental Production 00202 through 00209 Letter from Dave Walton.
•   LB Supplemental Production 00210 through 00210 Information related to MEF
    Response.
•   LB Supplemental Production 00211 through 00215 Handwritten report.
•   LB Supplemental Production 00216 through 00216 Notice of Charge.
•   LB Supplemental Production 00208 through 00237 Emails and information produced by
    Lisa Barbounis including emails and Greg Roman LinkedIn Page.
•   LB Supplemental Production 00238 through 00290 Emails and information produced by
    Lisa Barbounis including emails and insurance information for MEF.
•   LB Supplemental Production 00291 through 00299 Electronic messages related to MEF
    and Daniel Pipes.
•   LB Supplemental Production 00300 through 00304 Electronic messages related to MEF
    and Daniel Pipes.
•   LB Supplemental Production 00305 through 00345 Electronic messages related to MEF
    and Daniel Pipes including text messages between Lisa Barbounis and Patricia McNulty
    sent in real time while Lisa Barbounis was in Israel with Greg Roman.
•   Plaintiff has also produced recordings of Daniel Thomas and Tommy Robinson
    discussing Greg Roman’s illegal offer of money for testimony.
•   Plaintiff has also produced a recording of Alana Goodman describing Greg Roman’s
    sexual harassment including exposing his penis in front of Ms. Goodman and trying to
    trade sex for stories – including threats.
•   Plaintiff has also produced the comprehensive narrative report of Dr. Richardson related
    to the claim of emotional distress made by Lisa Barbounis.
•   Plaintiff has also produced several hundred thousand documents taken from Lisa
    Barbounis’s electronic devices, social media accounts, emails accounts, and cloud-based
    storage accounts. Plaintiff and Defendants received this production at the same time.
    Accordingly, all documents produced through are equally accessible to Defendants as
    Plaintiff.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 31 of 86




Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.




   2. All documents relating to Plaintiff’s employment with The Forum, including, but not
      limited to, resumes, employment applications, performance evaluations and/or
      improvement plans, commendations, explanations or promises of benefits, records of
      benefits, employee handbooks, rules and/or policies, job assignments, changes in job
      assignments, notification of salary increases, pay stubs or earnings summaries,
      complaints or communications to any other employees of The Forum.

Response:


   •   MEF Docs 000001 through 000006: text messages between Marnie Meyer and Delaney
       Yonchek.
   •   MEF Docs 000007 through 000009: text messages between Marnie Meyer and Caitriona
       Brady.
   •   MEF Docs 000010 through 000051: Emails and documents produced by Lisa Barbounis
       from during her employment with The Middle East Forum.
   •   MEF Docs 000052 through 000073: text thread between Delaney Yonchek and Patricia
       McNulty (29 images were also produced that were part of this thread).
   •   MEF Docs 000074 through 000103: text thread between Delaney Yonchek, Patricia
       McNulty, and Lisa Barbounis.
   •   MEF Docs 000104 through 000226: text thread between Delaney Yonchek and Lisa
       Barbounis (146 images were produced that were part of this thread).
   •   MEF Docs 000227 through 000461: Articles and documents in connection with The
       Middle East Forum.
   •   MEF Docs 000462 through 000468: text thread between Delaney Yonchek and Marnie
       Meyer.
   •   MEF Docs 000871 through 000874: text thread between Delaney Yonchek, Patricia
       McNulty, and Caitriona Brady.
   •   MEF Docs 000875 through 000877: text thread between Delaney Yonchek, Patricia
       McNulty, Lisa Barbounis, and Caitriona Brady.
   •   MEF Docs 000878 through 000879: text thread between Delaney Yonchek, Caitriona
       Brady, and Lisa Barbounis.
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 32 of 86




•   MEF Docs 000880 through 000888: text thread between Caitriona Brady, and Lisa
    Barbounis and Patricia McNulty.
•   MEF Docs 000889 through 000889: partial transcript from purported telephone call
    between Matthew Ebert and Greg Roman.
•   MEF Docs 000890 through 000890: Partial text thread between Lisa Barbounis and the
    MEF Network Administrator.
•   MEF Docs 000891 through 000917: Information related to Declaration of Lisa Barbounis
    in connection with electronic devices.
•   MEF Docs 000918 through 000919: Email communications.
•   MEF Docs 000920 through 000953 Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000954 through 000961: Email communications.
•   MEF Docs 000962 through 000965: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000966 through 000995: Email communications.
•   MEF Docs 000996 through 000967: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000998 through 001002: Handwritten report.
•   MEF Docs 001003 through 001012: Electronic Communications related to The Middle
    East Forum.
•   MEF Docs 001013 through 001013: Absentee Request.
•   MEF Docs 001014 through 001018: Documents related to Delaney Yonchek.
•   MEF Docs 001015 through 001055 Electronic communications related to The Middle
    East Forum.
•   LB Supplemental Production 00001 through 00190 The Middle East Forum tax returns
    for years 2004, 2015, 2016, and 2017 – related to punitive damages.
•   LB Supplemental Production 00191 through 00191 Advertisement for AirBNB in Israel.
•   LB Supplemental Production 00192 through 00198 Tiffany Lee Charge of
    Discrimination.
•   LB Supplemental Production 00199 through 00200 Letter from Attison Barnes.
•   LB Supplemental Production 00201 through 00201 Letter to Dave Walton.
•   LB Supplemental Production 00202 through 00209 Letter from Dave Walton.
•   LB Supplemental Production 00210 through 00210 Information related to MEF
    Response.
•   LB Supplemental Production 00211 through 00215 Handwritten report.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 33 of 86




   •   LB Supplemental Production 00216 through 00216 Notice of Charge.
   •   LB Supplemental Production 00208 through 00237 Emails and information produced by
       Lisa Barbounis including emails and Greg Roman LinkedIn Page.
   •   LB Supplemental Production 00238 through 00290 Emails and information produced by
       Lisa Barbounis including emails and insurance information for MEF.
   •   LB Supplemental Production 00291 through 00299 Electronic messages related to MEF
       and Daniel Pipes.
   •   LB Supplemental Production 00300 through 00304 Electronic messages related to MEF
       and Daniel Pipes.
   •   LB Supplemental Production 00305 through 00345 Electronic messages related to MEF
       and Daniel Pipes including text messages between Lisa Barbounis and Patricia McNulty
       sent in real time while Lisa Barbounis was in Israel with Greg Roman.
   •   Plaintiff has also produced recordings of Daniel Thomas and Tommy Robinson
       discussing Greg Roman’s illegal offer of money for testimony.
   •   Plaintiff has also produced a recording of Alana Goodman describing Greg Roman’s
       sexual harassment including exposing his penis in front of Ms. Goodman and trying to
       trade sex for stories – including threats.
   •   Plaintiff has also produced the comprehensive narrative report of Dr. Richardson related
       to the claim of emotional distress made by Lisa Barbounis.
   •   Plaintiff has also produced several hundred thousand documents taken from Lisa
       Barbounis’s electronic devices, social media accounts, emails accounts, and cloud based
       storage accounts. Plaintiff and Defendants received this production at the same time.
       Accordingly, all documents produced through are equally accessible to Defendants as
       Plaintiff.


Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.


   3. Any and all correspondence, memoranda, and notes to and from Plaintiff about any
      matter related to Plaintiff’s employment with The Forum.

Response:


   •   MEF Docs 000001 through 000006: text messages between Marnie Meyer and Delaney
       Yonchek.
   •   MEF Docs 000007 through 000009: text messages between Marnie Meyer and Caitriona
       Brady.
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 34 of 86




•   MEF Docs 000010 through 000051: Emails and documents produced by Lisa Barbounis
    from during her employment with The Middle East Forum.
•   MEF Docs 000052 through 000073: text thread between Delaney Yonchek and Patricia
    McNulty (29 images were also produced that were part of this thread).
•   MEF Docs 000074 through 000103: text thread between Delaney Yonchek, Patricia
    McNulty, and Lisa Barbounis.
•   MEF Docs 000104 through 000226: text thread between Delaney Yonchek and Lisa
    Barbounis (146 images were produced that were part of this thread).
•   MEF Docs 000227 through 000461: Articles and documents in connection with The
    Middle East Forum.
•   MEF Docs 000462 through 000468: text thread between Delaney Yonchek and Marnie
    Meyer.
•   MEF Docs 000871 through 000874: text thread between Delaney Yonchek, Patricia
    McNulty, and Caitriona Brady.
•   MEF Docs 000875 through 000877: text thread between Delaney Yonchek, Patricia
    McNulty, Lisa Barbounis, and Caitriona Brady.
•   MEF Docs 000878 through 000879: text thread between Delaney Yonchek, Caitriona
    Brady, and Lisa Barbounis.
•   MEF Docs 000880 through 000888: text thread between Caitriona Brady, and Lisa
    Barbounis and Patricia McNulty.
•   MEF Docs 000889 through 000889: partial transcript from purported telephone call
    between Matthew Ebert and Greg Roman.
•   MEF Docs 000890 through 000890: Partial text thread between Lisa Barbounis and the
    MEF Network Administrator.
•   MEF Docs 000891 through 000917: Information related to Declaration of Lisa Barbounis
    in connection with electronic devices.
•   MEF Docs 000918 through 000919: Email communications.
•   MEF Docs 000920 through 000953 Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000954 through 000961: Email communications.
•   MEF Docs 000962 through 000965: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000966 through 000995: Email communications.
•   MEF Docs 000996 through 000967: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000998 through 001002: Handwritten report.
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 35 of 86




•   MEF Docs 001003 through 001012: Electronic Communications related to The Middle
    East Forum.
•   MEF Docs 001013 through 001013: Absentee Request.
•   MEF Docs 001014 through 001018: Documents related to Delaney Yonchek.
•   MEF Docs 001015 through 001055 Electronic communications related to The Middle
    East Forum.
•   LB Supplemental Production 00001 through 00190 The Middle East Forum tax returns
    for years 2004, 2015, 2016, and 2017 – related to punitive damages.
•   LB Supplemental Production 00191 through 00191 Advertisement for AirBNB in Israel.
•   LB Supplemental Production 00192 through 00198 Tiffany Lee Charge of
    Discrimination.
•   LB Supplemental Production 00199 through 00200 Letter from Attison Barnes.
•   LB Supplemental Production 00201 through 00201 Letter to Dave Walton.
•   LB Supplemental Production 00202 through 00209 Letter from Dave Walton.
•   LB Supplemental Production 00210 through 00210 Information related to MEF
    Response.
•   LB Supplemental Production 00211 through 00215 Handwritten report.
•   LB Supplemental Production 00216 through 00216 Notice of Charge.
•   LB Supplemental Production 00208 through 00237 Emails and information produced by
    Lisa Barbounis including emails and Greg Roman LinkedIn Page.
•   LB Supplemental Production 00238 through 00290 Emails and information produced by
    Lisa Barbounis including emails and insurance information for MEF.
•   LB Supplemental Production 00291 through 00299 Electronic messages related to MEF
    and Daniel Pipes.
•   LB Supplemental Production 00300 through 00304 Electronic messages related to MEF
    and Daniel Pipes.
•   LB Supplemental Production 00305 through 00345 Electronic messages related to MEF
    and Daniel Pipes including text messages between Lisa Barbounis and Patricia McNulty
    sent in real time while Lisa Barbounis was in Israel with Greg Roman.
•   Plaintiff has also produced recordings of Daniel Thomas and Tommy Robinson
    discussing Greg Roman’s illegal offer of money for testimony.
•   Plaintiff has also produced a recording of Alana Goodman describing Greg Roman’s
    sexual harassment including exposing his penis in front of Ms. Goodman and trying to
    trade sex for stories – including threats.
•   Plaintiff has also produced the comprehensive narrative report of Dr. Richardson related
    to the claim of emotional distress made by Lisa Barbounis.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 36 of 86




   •   Plaintiff has also produced several hundred thousand documents taken from Lisa
       Barbounis’s electronic devices, social media accounts, emails accounts, and cloud based
       storage accounts. Plaintiff and Defendants received this production at the same time.
       Accordingly, all documents produced through are equally accessible to Defendants as
       Plaintiff.


Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.


   4. Any and all correspondence, memoranda, and notes to and from Plaintiff about the facts
      alleged in Plaintiff’s Amended Complaint in this action.

Response:

Plaintiff has identified the documents produced in response to Defendants First Request For
Production of Documents. See Plaintiff’s Response to Request Number 1, above. By way of
further answer, Plaintiff is not in possession of any additional notes, correspondence, or
memorandum in connection with the facts alleged in the Amended Complaint.

Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.


   5. All documents that Plaintiff maintained as personal records, notes, calendars (paper
      and/or electronic), and/or diaries regarding her employment with The Forum, her salary
      and/or benefits from The Forum, the facts alleged in Plaintiff’s Amended Complaint, or
      any discussions relating thereto with any employees and/or agents of The Forum.

Response:

   A. Documents produced for all cases litigated between Patricia McNulty, Caitriona
      Brady, and Lisa Barbounis.

   •   MEF Docs 000001 through 000006: text messages between Marnie Meyer and Delaney
       Yonchek.
   •   MEF Docs 000007 through 000009: text messages between Marnie Meyer and Caitriona
       Brady.
   •   MEF Docs 000010 through 000051: Emails and documents produced by Lisa Barbounis
       from during her employment with The Middle East Forum.
   •   MEF Docs 000052 through 000073: text thread between Delaney Yonchek and Patricia
       McNulty (29 images were also produced that were part of this thread).
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 37 of 86




•   MEF Docs 000074 through 000103: text thread between Delaney Yonchek, Patricia
    McNulty, and Lisa Barbounis.
•   MEF Docs 000104 through 000226: text thread between Delaney Yonchek and Lisa
    Barbounis (146 images were produced that were part of this thread).
•   MEF Docs 000227 through 000461: Articles and documents in connection with The
    Middle East Forum.
•   MEF Docs 000462 through 000468: text thread between Delaney Yonchek and Marnie
    Meyer.
•   MEF Docs 000871 through 000874: text thread between Delaney Yonchek, Patricia
    McNulty, and Caitriona Brady.
•   MEF Docs 000875 through 000877: text thread between Delaney Yonchek, Patricia
    McNulty, Lisa Barbounis, and Caitriona Brady.
•   MEF Docs 000878 through 000879: text thread between Delaney Yonchek, Caitriona
    Brady, and Lisa Barbounis.
•   MEF Docs 000880 through 000888: text thread between Caitriona Brady, and Lisa
    Barbounis and Patricia McNulty.
•   MEF Docs 000889 through 000889: partial transcript from purported telephone call
    between Matthew Ebert and Greg Roman.
•   MEF Docs 000890 through 000890: Partial text thread between Lisa Barbounis and the
    MEF Network Administrator.
•   MEF Docs 000891 through 000917: Information related to Declaration of Lisa Barbounis
    in connection with electronic devices.
•   MEF Docs 000918 through 000919: Email communications.
•   MEF Docs 000920 through 000953 Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000954 through 000961: Email communications.
•   MEF Docs 000962 through 000965: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000966 through 000995: Email communications.
•   MEF Docs 000996 through 000967: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000998 through 001002: Handwritten report.
•   MEF Docs 001003 through 001012: Electronic Communications related to The Middle
    East Forum.
•   MEF Docs 001013 through 001013: Absentee Request.
•   MEF Docs 001014 through 001018: Documents related to Delaney Yonchek.
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 38 of 86




•   MEF Docs 001015 through 001055 Electronic communications related to The Middle
    East Forum.


B. Documents Produced in connection with the matter of Lisa Barbounis v. The
   Middle East Forum.


•   LB Supplemental Production 00001 through 00190 The Middle East Forum tax returns
    for years 2004, 2015, 2016, and 2017 – related to punitive damages.
•   LB Supplemental Production 00191 through 00191 Advertisement for AirBNB in Israel.
•   LB Supplemental Production 00192 through 00198 Tiffany Lee Charge of
    Discrimination.
•   LB Supplemental Production 00199 through 00200 Letter from Attison Barnes.
•   LB Supplemental Production 00201 through 00201 Letter to Dave Walton.
•   LB Supplemental Production 00202 through 00209 Letter from Dave Walton.
•   LB Supplemental Production 00210 through 00210 Information related to MEF
    Response.
•   LB Supplemental Production 00211 through 00215 Handwritten report.
•   LB Supplemental Production 00216 through 00216 Notice of Charge.
•   LB Supplemental Production 00208 through 00237 Emails and information produced by
    Lisa Barbounis including emails and Greg Roman LinkedIn Page.
•   LB Supplemental Production 00238 through 00290 Emails and information produced by
    Lisa Barbounis including emails and insurance information for MEF.
•   LB Supplemental Production 00291 through 00299 Electronic messages related to MEF
    and Daniel Pipes.
•   LB Supplemental Production 00300 through 00304 Electronic messages related to MEF
    and Daniel Pipes.
•   LB Supplemental Production 00305 through 00345 Electronic messages related to MEF
    and Daniel Pipes including text messages between Lisa Barbounis and Patricia McNulty
    sent in real time while Lisa Barbounis was in Israel with Greg Roman.
•   Plaintiff has also produced recordings of Daniel Thomas and Tommy Robinson
    discussing Greg Roman’s illegal offer of money for testimony.
•   Plaintiff has also produced a recording of Alana Goodman describing Greg Roman’s
    sexual harassment including exposing his penis in front of Ms. Goodman and trying to
    trade sex for stories – including threats.
   Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 39 of 86




C. Documents produced in connection with the matter of Patricia McNulty v. Lisa
   Barbounis.
   •   Patricia McNulty 00001 through 00028 – SMS messages between Patricia McNulty,
       Delaney Yonchek and Caitriona Brady.
   •   Patricia McNulty 00029 through 00034 – SMS messages between Patricia McNulty,
       Caitriona Brady, Marnie Meyer, and Lisa Barbounis.
   •   Patricia McNulty 00035 through 00040 – SMS messages between Patricia McNulty
       and Caitriona Brady.
   •   Patricia McNulty 00041 through 00096 – SMS messages between Patricia McNulty
       and Delaney Yonchek
   •   Patricia McNulty 00097 through 00117 – SMS messages between Patricia McNulty
       and EJ Kimble
   •   Patricia McNulty 00118 through 00124 – SMS messages between Patricia McNulty
       and Lisa Barbounis and 267-978-1935
   •   Patricia McNulty 00125 through 00135 – SMS messages between Patricia McNulty,
       Lisa Barbounis, Caitriona Brady, and Delaney Yonchek
   •   Patricia McNulty 00136 through 00172 – SMS messages between Patricia McNulty
       and Lisa Barbounis and Delaney Yonchek
   •   Patricia McNulty 00173 through 00173 – SMS messages between Patricia McNulty
       and Lisa Barbounis and EJ Kimble
   •   Patricia McNulty 00174 through 00196 – SMS messages between Patricia McNulty
       and Lisa Barbounis and Marnie Meyer
   •   Patricia McNulty 00197 through 00198 – SMS messages between Patricia McNulty
       and Lisa Barbounis and Matthew Bennett and Marnie Meyer
   •   Patricia McNulty 00199 through 00203 – SMS messages between Patricia McNulty
       and Lisa Barbounis and Matthew Bennett
   •   Patricia McNulty 00204 through 00617 – SMS messages between Patricia McNulty
       and Lisa Barbounis
   •   Patricia McNulty 00618 through 00630 – SMS messages between Patricia McNulty
       and Lisa Barbounis and Matthew Bennett
   •   Patricia McNulty 00631 through 00634 – SMS messages between Patricia McNulty
       and Marnie Meyer and Delaney Yonchek and Lisa Barbounis
   •   Patricia McNulty 00635 through 00639 – SMS messages between Patricia McNulty
       and Marnie Meyer and Lisa Barbounis and Delaney Yonchek and Caitriona Brady
   •   Patricia McNulty 00640 through 00657 – SMS messages between Patricia McNulty
       and Marnie Meyer
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 40 of 86




       •    Patricia McNulty also provided the contents of all relevant messages resting in her
            Telegram Account. These documents were not Bates Stamped because of the format
            in which they were produced.

Plaintiff also produced documents submitted to the EEOC and dual filed with the Pennsylvania
Human Relations Commission and the Philadelphia Commission on Human Relations. See
McNulty EEOC Docs 00001 through 00024.




 Plaintiff is not in possession of any other documents responsive to this request. Plaintiff
reserves the right to amend, supplement, clarify, or add to this production in accordance with the
Federal Rules of Civil Procedure, Local Rules of Discovery, and the Scheduling Order.


   6. All documents, including emails and other electronic communications, exchanged
      between you and any current or former employee or agent of The Forum from October
      16, 2017 to present relating to any or all of the conduct alleged in the Amended Complaint.
      This request includes, but is not limited to, letters, notes, email messages, social media
      messages and postings, and text messages.


Response:

See the table of contents listed above which clearly indicates all electronic communications and
their origins.
 Plaintiff is not in possession of any other documents responsive to this request. Plaintiff
reserves the right to amend, supplement, clarify, or add to this production in accordance with the
Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.



   7. All documents relating to and supporting the allegations of sexual misconduct occurring in
      Israel as alleged in Plaintiff’s Amended Complaint, including but not limited to the
      allegations set forth in paragraphs 204 – 249 of the Amended Complaint. This request
      includes but is not limited to, letters, notes, email messages, social media messages and
      postings, and text messages.


Response:


   •   MEF Docs 000001 through 000006: text messages between Marnie Meyer and Delaney
       Yonchek.
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 41 of 86




•   MEF Docs 000007 through 000009: text messages between Marnie Meyer and Caitriona
    Brady.
•   MEF Docs 000010 through 000051: Emails and documents produced by Lisa Barbounis
    from during her employment with The Middle East Forum.
•   MEF Docs 000052 through 000073: text thread between Delaney Yonchek and Patricia
    McNulty (29 images were also produced that were part of this thread).
•   MEF Docs 000074 through 000103: text thread between Delaney Yonchek, Patricia
    McNulty, and Lisa Barbounis.
•   MEF Docs 000104 through 000226: text thread between Delaney Yonchek and Lisa
    Barbounis (146 images were produced that were part of this thread).
•   MEF Docs 000227 through 000461: Articles and documents in connection with The
    Middle East Forum.
•   MEF Docs 000462 through 000468: text thread between Delaney Yonchek and Marnie
    Meyer.
•   MEF Docs 000871 through 000874: text thread between Delaney Yonchek, Patricia
    McNulty, and Caitriona Brady.
•   MEF Docs 000875 through 000877: text thread between Delaney Yonchek, Patricia
    McNulty, Lisa Barbounis, and Caitriona Brady.
•   MEF Docs 000878 through 000879: text thread between Delaney Yonchek, Caitriona
    Brady, and Lisa Barbounis.
•   MEF Docs 000880 through 000888: text thread between Caitriona Brady, and Lisa
    Barbounis and Patricia McNulty.
•   MEF Docs 000889 through 000889: partial transcript from purported telephone call
    between Matthew Ebert and Greg Roman.
•   MEF Docs 000890 through 000890: Partial text thread between Lisa Barbounis and the
    MEF Network Administrator.
•   MEF Docs 000891 through 000917: Information related to Declaration of Lisa Barbounis
    in connection with electronic devices.
•   MEF Docs 000918 through 000919: Email communications.
•   MEF Docs 000920 through 000953 Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000954 through 000961: Email communications.
•   MEF Docs 000962 through 000965: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000966 through 000995: Email communications.
•   MEF Docs 000996 through 000967: Electronic communications related to The Middle
    East Forum.
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 42 of 86




•   MEF Docs 000998 through 001002: Handwritten report.
•   MEF Docs 001003 through 001012: Electronic Communications related to The Middle
    East Forum.
•   MEF Docs 001013 through 001013: Absentee Request.
•   MEF Docs 001014 through 001018: Documents related to Delaney Yonchek.
•   MEF Docs 001015 through 001055 Electronic communications related to The Middle
    East Forum.
•   LB Supplemental Production 00001 through 00190 The Middle East Forum tax returns
    for years 2004, 2015, 2016, and 2017 – related to punitive damages.
•   LB Supplemental Production 00191 through 00191 Advertisement for AirBNB in Israel.
•   LB Supplemental Production 00192 through 00198 Tiffany Lee Charge of
    Discrimination.
•   LB Supplemental Production 00199 through 00200 Letter from Attison Barnes.
•   LB Supplemental Production 00201 through 00201 Letter to Dave Walton.
•   LB Supplemental Production 00202 through 00209 Letter from Dave Walton.
•   LB Supplemental Production 00210 through 00210 Information related to MEF
    Response.
•   LB Supplemental Production 00211 through 00215 Handwritten report.
•   LB Supplemental Production 00216 through 00216 Notice of Charge.
•   LB Supplemental Production 00208 through 00237 Emails and information produced by
    Lisa Barbounis including emails and Greg Roman LinkedIn Page.
•   LB Supplemental Production 00238 through 00290 Emails and information produced by
    Lisa Barbounis including emails and insurance information for MEF.
•   LB Supplemental Production 00291 through 00299 Electronic messages related to MEF
    and Daniel Pipes.
•   LB Supplemental Production 00300 through 00304 Electronic messages related to MEF
    and Daniel Pipes.
•   LB Supplemental Production 00305 through 00345 Electronic messages related to MEF
    and Daniel Pipes including text messages between Lisa Barbounis and Patricia McNulty
    sent in real time while Lisa Barbounis was in Israel with Greg Roman.
•   Plaintiff has also produced recordings of Daniel Thomas and Tommy Robinson
    discussing Greg Roman’s illegal offer of money for testimony.
•   Plaintiff has also produced a recording of Alana Goodman describing Greg Roman’s
    sexual harassment including exposing his penis in front of Ms. Goodman and trying to
    trade sex for stories – including threats.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 43 of 86




   •   Plaintiff has also produced the comprehensive narrative report of Dr. Richardson related
       to the claim of emotional distress made by Lisa Barbounis.
   •   Plaintiff has also produced several hundred thousand documents taken from Lisa
       Barbounis’s electronic devices, social media accounts, emails accounts, and cloud based
       storage accounts. Plaintiff and Defendants received this production at the same time.
       Accordingly, all documents produced through are equally accessible to Defendants as
       Plaintiff.


Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.



   8. All documents relating to and supporting the allegations of sexual misconduct occurring in
      Washington D.C. as alleged in Plaintiff’s Amended Complaint, including but not limited to
      the allegations set forth in paragraphs 89 - 91 of the Amended Complaint. This request
      includes but is not limited to, letters, notes, email messages, social media messages and
      postings, and text messages.


Response:

See the recording produced in connection with a conversation between Lisa Barbounis and Alana
Goodman. Plaintiff is not in possession of any other documents responsive to this request.

See also McNulty EEOC Docs 00001 through 00024.



   9. All documents relating to Plaintiff’s effort to report the alleged incidents of sexual
      misconduct, hostile work environment, discrimination, and/or harassment based on your
      gender to MEF as alleged in Plaintiff’s Amended Complaint, including but not limited to the
      allegations set forth in paragraphs 311 - 324 of the Amended Complaint.


Response:


   •   MEF Docs 000001 through 000006: text messages between Marnie Meyer and Delaney
       Yonchek.
   •   MEF Docs 000007 through 000009: text messages between Marnie Meyer and Caitriona
       Brady.
   •   MEF Docs 000010 through 000051: Emails and documents produced by Lisa Barbounis
       from during her employment with The Middle East Forum.
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 44 of 86




•   MEF Docs 000052 through 000073: text thread between Delaney Yonchek and Patricia
    McNulty (29 images were also produced that were part of this thread).
•   MEF Docs 000074 through 000103: text thread between Delaney Yonchek, Patricia
    McNulty, and Lisa Barbounis.
•   MEF Docs 000104 through 000226: text thread between Delaney Yonchek and Lisa
    Barbounis (146 images were produced that were part of this thread).
•   MEF Docs 000227 through 000461: Articles and documents in connection with The
    Middle East Forum.
•   MEF Docs 000462 through 000468: text thread between Delaney Yonchek and Marnie
    Meyer.
•   MEF Docs 000871 through 000874: text thread between Delaney Yonchek, Patricia
    McNulty, and Caitriona Brady.
•   MEF Docs 000875 through 000877: text thread between Delaney Yonchek, Patricia
    McNulty, Lisa Barbounis, and Caitriona Brady.
•   MEF Docs 000878 through 000879: text thread between Delaney Yonchek, Caitriona
    Brady, and Lisa Barbounis.
•   MEF Docs 000880 through 000888: text thread between Caitriona Brady, and Lisa
    Barbounis and Patricia McNulty.
•   MEF Docs 000889 through 000889: partial transcript from purported telephone call
    between Matthew Ebert and Greg Roman.
•   MEF Docs 000890 through 000890: Partial text thread between Lisa Barbounis and the
    MEF Network Administrator.
•   MEF Docs 000891 through 000917: Information related to Declaration of Lisa Barbounis
    in connection with electronic devices.
•   MEF Docs 000918 through 000919: Email communications.
•   MEF Docs 000920 through 000953 Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000954 through 000961: Email communications.
•   MEF Docs 000962 through 000965: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000966 through 000995: Email communications.
•   MEF Docs 000996 through 000967: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000998 through 001002: Handwritten report.
•   MEF Docs 001003 through 001012: Electronic Communications related to The Middle
    East Forum.
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 45 of 86




•   MEF Docs 001013 through 001013: Absentee Request.
•   MEF Docs 001014 through 001018: Documents related to Delaney Yonchek.
•   MEF Docs 001015 through 001055 Electronic communications related to The Middle
    East Forum.
•   LB Supplemental Production 00001 through 00190 The Middle East Forum tax returns
    for years 2004, 2015, 2016, and 2017 – related to punitive damages.
•   LB Supplemental Production 00191 through 00191 Advertisement for AirBNB in Israel.
•   LB Supplemental Production 00192 through 00198 Tiffany Lee Charge of
    Discrimination.
•   LB Supplemental Production 00199 through 00200 Letter from Attison Barnes.
•   LB Supplemental Production 00201 through 00201 Letter to Dave Walton.
•   LB Supplemental Production 00202 through 00209 Letter from Dave Walton.
•   LB Supplemental Production 00210 through 00210 Information related to MEF
    Response.
•   LB Supplemental Production 00211 through 00215 Handwritten report.
•   LB Supplemental Production 00216 through 00216 Notice of Charge.
•   LB Supplemental Production 00208 through 00237 Emails and information produced by
    Lisa Barbounis including emails and Greg Roman LinkedIn Page.
•   LB Supplemental Production 00238 through 00290 Emails and information produced by
    Lisa Barbounis including emails and insurance information for MEF.
•   LB Supplemental Production 00291 through 00299 Electronic messages related to MEF
    and Daniel Pipes.
•   LB Supplemental Production 00300 through 00304 Electronic messages related to MEF
    and Daniel Pipes.
•   LB Supplemental Production 00305 through 00345 Electronic messages related to MEF
    and Daniel Pipes including text messages between Lisa Barbounis and Patricia McNulty
    sent in real time while Lisa Barbounis was in Israel with Greg Roman.
•   Plaintiff has also produced recordings of Daniel Thomas and Tommy Robinson
    discussing Greg Roman’s illegal offer of money for testimony.
•   Plaintiff has also produced a recording of Alana Goodman describing Greg Roman’s
    sexual harassment including exposing his penis in front of Ms. Goodman and trying to
    trade sex for stories – including threats.
•   Plaintiff has also produced the comprehensive narrative report of Dr. Richardson related
    to the claim of emotional distress made by Lisa Barbounis.
•   Plaintiff has also produced several hundred thousand documents taken from Lisa
    Barbounis’s electronic devices, social media accounts, emails accounts, and cloud based
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 46 of 86




       storage accounts. Plaintiff and Defendants received this production at the same time.
       Accordingly, all documents produced through are equally accessible to Defendants as
       Plaintiff.


By way of further answer, Plaintiff made many of the reports as alleged in the complaint verbally
as Defendants did not maintain an antidiscrimination policy and the harassment was a proxy for
the organization and Plaintiff feared retaliation and that written reports would be futile. Plaintiff
reserves the right to amend, supplement, clarify, or add to this production in accordance with the
Federal Rules of Civil Procedure, Local Rules of Discovery, and the Scheduling Order.


   10. All documents relating to the alleged ongoing campaign of discrimination, hostile work
       environment, harassment and/ or retaliation as alleged in Plaintiff’s Amended Complaint,
       including but not limited to the allegations set forth in paragraphs 21, 22, 39, 40, 41, 60, 914,
       96, 101-104, 108, 144, 276, 298, 308, 377, 378, 402, 405, 412, 420, 421, 440, 511, 512 of the
       Amended Complaint.

Response:

   •   MEF Docs 000001 through 000006: text messages between Marnie Meyer and Delaney
       Yonchek.
   •   MEF Docs 000007 through 000009: text messages between Marnie Meyer and Caitriona
       Brady.
   •   MEF Docs 000010 through 000051: Emails and documents produced by Lisa Barbounis
       from during her employment with The Middle East Forum.
   •   MEF Docs 000052 through 000073: text thread between Delaney Yonchek and Patricia
       McNulty (29 images were also produced that were part of this thread).
   •   MEF Docs 000074 through 000103: text thread between Delaney Yonchek, Patricia
       McNulty, and Lisa Barbounis.
   •   MEF Docs 000104 through 000226: text thread between Delaney Yonchek and Lisa
       Barbounis (146 images were produced that were part of this thread).
   •   MEF Docs 000227 through 000461: Articles and documents in connection with The
       Middle East Forum.
   •   MEF Docs 000462 through 000468: text thread between Delaney Yonchek and Marnie
       Meyer.
   •   MEF Docs 000871 through 000874: text thread between Delaney Yonchek, Patricia
       McNulty, and Caitriona Brady.
   •   MEF Docs 000875 through 000877: text thread between Delaney Yonchek, Patricia
       McNulty, Lisa Barbounis, and Caitriona Brady.
   •   MEF Docs 000878 through 000879: text thread between Delaney Yonchek, Caitriona
       Brady, and Lisa Barbounis.
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 47 of 86




•   MEF Docs 000880 through 000888: text thread between Caitriona Brady, and Lisa
    Barbounis and Patricia McNulty.
•   MEF Docs 000889 through 000889: partial transcript from purported telephone call
    between Matthew Ebert and Greg Roman.
•   MEF Docs 000890 through 000890: Partial text thread between Lisa Barbounis and the
    MEF Network Administrator.
•   MEF Docs 000891 through 000917: Information related to Declaration of Lisa Barbounis
    in connection with electronic devices.
•   MEF Docs 000918 through 000919: Email communications.
•   MEF Docs 000920 through 000953 Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000954 through 000961: Email communications.
•   MEF Docs 000962 through 000965: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000966 through 000995: Email communications.
•   MEF Docs 000996 through 000967: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000998 through 001002: Handwritten report.
•   MEF Docs 001003 through 001012: Electronic Communications related to The Middle
    East Forum.
•   MEF Docs 001013 through 001013: Absentee Request.
•   MEF Docs 001014 through 001018: Documents related to Delaney Yonchek.
•   MEF Docs 001015 through 001055 Electronic communications related to The Middle
    East Forum.
•   LB Supplemental Production 00001 through 00190 The Middle East Forum tax returns
    for years 2004, 2015, 2016, and 2017 – related to punitive damages.
•   LB Supplemental Production 00191 through 00191 Advertisement for AirBNB in Israel.
•   LB Supplemental Production 00192 through 00198 Tiffany Lee Charge of
    Discrimination.
•   LB Supplemental Production 00199 through 00200 Letter from Attison Barnes.
•   LB Supplemental Production 00201 through 00201 Letter to Dave Walton.
•   LB Supplemental Production 00202 through 00209 Letter from Dave Walton.
•   LB Supplemental Production 00210 through 00210 Information related to MEF
    Response.
•   LB Supplemental Production 00211 through 00215 Handwritten report.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 48 of 86




   •   LB Supplemental Production 00216 through 00216 Notice of Charge.
   •   LB Supplemental Production 00208 through 00237 Emails and information produced by
       Lisa Barbounis including emails and Greg Roman LinkedIn Page.
   •   LB Supplemental Production 00238 through 00290 Emails and information produced by
       Lisa Barbounis including emails and insurance information for MEF.
   •   LB Supplemental Production 00291 through 00299 Electronic messages related to MEF
       and Daniel Pipes.
   •   LB Supplemental Production 00300 through 00304 Electronic messages related to MEF
       and Daniel Pipes.
   •   LB Supplemental Production 00305 through 00345 Electronic messages related to MEF
       and Daniel Pipes including text messages between Lisa Barbounis and Patricia McNulty
       sent in real time while Lisa Barbounis was in Israel with Greg Roman.
   •   Plaintiff has also produced recordings of Daniel Thomas and Tommy Robinson
       discussing Greg Roman’s illegal offer of money for testimony.
   •   Plaintiff has also produced a recording of Alana Goodman describing Greg Roman’s
       sexual harassment including exposing his penis in front of Ms. Goodman and trying to
       trade sex for stories – including threats.
   •   Plaintiff has also produced the comprehensive narrative report of Dr. Richardson related
       to the claim of emotional distress made by Lisa Barbounis.
   •   Plaintiff has also produced several hundred thousand documents taken from Lisa
       Barbounis’s electronic devices, social media accounts, emails accounts, and cloud based
       storage accounts. Plaintiff and Defendants received this production at the same time.
       Accordingly, all documents produced through are equally accessible to Defendants as
       Plaintiff.


Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.


   11. All documents relating to your contention that Pipes permitted and condoned Roman’s
       discrimination and harassment of you as alleged in Plaintiff’s Amended Complaint, including
       but not limited to paragraphs 336 - 358.


Response:

   •   MEF Docs 000001 through 000006: text messages between Marnie Meyer and Delaney
       Yonchek.
   •   MEF Docs 000007 through 000009: text messages between Marnie Meyer and Caitriona
       Brady.
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 49 of 86




•   MEF Docs 000010 through 000051: Emails and documents produced by Lisa Barbounis
    from during her employment with The Middle East Forum.
•   MEF Docs 000052 through 000073: text thread between Delaney Yonchek and Patricia
    McNulty (29 images were also produced that were part of this thread).
•   MEF Docs 000074 through 000103: text thread between Delaney Yonchek, Patricia
    McNulty, and Lisa Barbounis.
•   MEF Docs 000104 through 000226: text thread between Delaney Yonchek and Lisa
    Barbounis (146 images were produced that were part of this thread).
•   MEF Docs 000227 through 000461: Articles and documents in connection with The
    Middle East Forum.
•   MEF Docs 000462 through 000468: text thread between Delaney Yonchek and Marnie
    Meyer.
•   MEF Docs 000871 through 000874: text thread between Delaney Yonchek, Patricia
    McNulty, and Caitriona Brady.
•   MEF Docs 000875 through 000877: text thread between Delaney Yonchek, Patricia
    McNulty, Lisa Barbounis, and Caitriona Brady.
•   MEF Docs 000878 through 000879: text thread between Delaney Yonchek, Caitriona
    Brady, and Lisa Barbounis.
•   MEF Docs 000880 through 000888: text thread between Caitriona Brady, and Lisa
    Barbounis and Patricia McNulty.
•   MEF Docs 000889 through 000889: partial transcript from purported telephone call
    between Matthew Ebert and Greg Roman.
•   MEF Docs 000890 through 000890: Partial text thread between Lisa Barbounis and the
    MEF Network Administrator.
•   MEF Docs 000891 through 000917: Information related to Declaration of Lisa Barbounis
    in connection with electronic devices.
•   MEF Docs 000918 through 000919: Email communications.
•   MEF Docs 000920 through 000953 Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000954 through 000961: Email communications.
•   MEF Docs 000962 through 000965: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000966 through 000995: Email communications.
•   MEF Docs 000996 through 000967: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000998 through 001002: Handwritten report.
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 50 of 86




•   MEF Docs 001003 through 001012: Electronic Communications related to The Middle
    East Forum.
•   MEF Docs 001013 through 001013: Absentee Request.
•   MEF Docs 001014 through 001018: Documents related to Delaney Yonchek.
•   MEF Docs 001015 through 001055 Electronic communications related to The Middle
    East Forum.
•   LB Supplemental Production 00001 through 00190 The Middle East Forum tax returns
    for years 2004, 2015, 2016, and 2017 – related to punitive damages.
•   LB Supplemental Production 00191 through 00191 Advertisement for AirBNB in Israel.
•   LB Supplemental Production 00192 through 00198 Tiffany Lee Charge of
    Discrimination.
•   LB Supplemental Production 00199 through 00200 Letter from Attison Barnes.
•   LB Supplemental Production 00201 through 00201 Letter to Dave Walton.
•   LB Supplemental Production 00202 through 00209 Letter from Dave Walton.
•   LB Supplemental Production 00210 through 00210 Information related to MEF
    Response.
•   LB Supplemental Production 00211 through 00215 Handwritten report.
•   LB Supplemental Production 00216 through 00216 Notice of Charge.
•   LB Supplemental Production 00208 through 00237 Emails and information produced by
    Lisa Barbounis including emails and Greg Roman LinkedIn Page.
•   LB Supplemental Production 00238 through 00290 Emails and information produced by
    Lisa Barbounis including emails and insurance information for MEF.
•   LB Supplemental Production 00291 through 00299 Electronic messages related to MEF
    and Daniel Pipes.
•   LB Supplemental Production 00300 through 00304 Electronic messages related to MEF
    and Daniel Pipes.
•   LB Supplemental Production 00305 through 00345 Electronic messages related to MEF
    and Daniel Pipes including text messages between Lisa Barbounis and Patricia McNulty
    sent in real time while Lisa Barbounis was in Israel with Greg Roman.
•   Plaintiff has also produced recordings of Daniel Thomas and Tommy Robinson
    discussing Greg Roman’s illegal offer of money for testimony.
•   Plaintiff has also produced a recording of Alana Goodman describing Greg Roman’s
    sexual harassment including exposing his penis in front of Ms. Goodman and trying to
    trade sex for stories – including threats.
•   Plaintiff has also produced the comprehensive narrative report of Dr. Richardson related
    to the claim of emotional distress made by Lisa Barbounis.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 51 of 86




   •   Plaintiff has also produced several hundred thousand documents taken from Lisa
       Barbounis’s electronic devices, social media accounts, emails accounts, and cloud based
       storage accounts. Plaintiff and Defendants received this production at the same time.
       Accordingly, all documents produced through are equally accessible to Defendants as
       Plaintiff.


Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.



   12. All documents relating to the damages or other relief you are seeking in this action.


Response:

   •   MEF Docs 000001 through 000006: text messages between Marnie Meyer and Delaney
       Yonchek.
   •   MEF Docs 000007 through 000009: text messages between Marnie Meyer and Caitriona
       Brady.
   •   MEF Docs 000010 through 000051: Emails and documents produced by Lisa Barbounis
       from during her employment with The Middle East Forum.
   •   MEF Docs 000052 through 000073: text thread between Delaney Yonchek and Patricia
       McNulty (29 images were also produced that were part of this thread).
   •   MEF Docs 000074 through 000103: text thread between Delaney Yonchek, Patricia
       McNulty, and Lisa Barbounis.
   •   MEF Docs 000104 through 000226: text thread between Delaney Yonchek and Lisa
       Barbounis (146 images were produced that were part of this thread).
   •   MEF Docs 000227 through 000461: Articles and documents in connection with The
       Middle East Forum.
   •   MEF Docs 000462 through 000468: text thread between Delaney Yonchek and Marnie
       Meyer.
   •   MEF Docs 000871 through 000874: text thread between Delaney Yonchek, Patricia
       McNulty, and Caitriona Brady.
   •   MEF Docs 000875 through 000877: text thread between Delaney Yonchek, Patricia
       McNulty, Lisa Barbounis, and Caitriona Brady.
   •   MEF Docs 000878 through 000879: text thread between Delaney Yonchek, Caitriona
       Brady, and Lisa Barbounis.
   •   MEF Docs 000880 through 000888: text thread between Caitriona Brady, and Lisa
       Barbounis and Patricia McNulty.
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 52 of 86




•   MEF Docs 000889 through 000889: partial transcript from purported telephone call
    between Matthew Ebert and Greg Roman.
•   MEF Docs 000890 through 000890: Partial text thread between Lisa Barbounis and the
    MEF Network Administrator.
•   MEF Docs 000891 through 000917: Information related to Declaration of Lisa Barbounis
    in connection with electronic devices.
•   MEF Docs 000918 through 000919: Email communications.
•   MEF Docs 000920 through 000953 Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000954 through 000961: Email communications.
•   MEF Docs 000962 through 000965: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000966 through 000995: Email communications.
•   MEF Docs 000996 through 000967: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000998 through 001002: Handwritten report.
•   MEF Docs 001003 through 001012: Electronic Communications related to The Middle
    East Forum.
•   MEF Docs 001013 through 001013: Absentee Request.
•   MEF Docs 001014 through 001018: Documents related to Delaney Yonchek.
•   MEF Docs 001015 through 001055 Electronic communications related to The Middle
    East Forum.
•   LB Supplemental Production 00001 through 00190 The Middle East Forum tax returns
    for years 2004, 2015, 2016, and 2017 – related to punitive damages.
•   LB Supplemental Production 00191 through 00191 Advertisement for AirBNB in Israel.
•   LB Supplemental Production 00192 through 00198 Tiffany Lee Charge of
    Discrimination.
•   LB Supplemental Production 00201 through 00201 Letter to Dave Walton.
•   LB Supplemental Production 00202 through 00209 Letter from Dave Walton.
•   LB Supplemental Production 00210 through 00210 Information related to MEF
    Response.
•   LB Supplemental Production 00211 through 00215 Handwritten report.
•   LB Supplemental Production 00216 through 00216 Notice of Charge.
•   LB Supplemental Production 00208 through 00237 Emails and information produced by
    Lisa Barbounis including emails and Greg Roman LinkedIn Page.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 53 of 86




   •   LB Supplemental Production 00238 through 00290 Emails and information produced by
       Lisa Barbounis including emails and insurance information for MEF.
   •   LB Supplemental Production 00291 through 00299 Electronic messages related to MEF
       and Daniel Pipes.
   •   LB Supplemental Production 00300 through 00304 Electronic messages related to MEF
       and Daniel Pipes.
   •   LB Supplemental Production 00305 through 00345 Electronic messages related to MEF
       and Daniel Pipes including text messages between Lisa Barbounis and Patricia McNulty
       sent in real time while Lisa Barbounis was in Israel with Greg Roman.
   •   Plaintiff has also produced a recording of Alana Goodman describing Greg Roman’s
       sexual harassment including exposing his penis in front of Ms. Goodman and trying to
       trade sex for stories – including threats.
   •   Plaintiff has also produced the comprehensive narrative report of Dr. Richardson related
       to the claim of emotional distress made by Lisa Barbounis.


By way of further answer see Plaintiff’s Responses to Defendants’ First Set of Interrogatories
which provides a detailed analysis of Plaintiff’s damages and the relief she seeks.


Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.


   13. All documents relating to your alleged emotional distress.


Response:

   •   MEF Docs 000001 through 000006: text messages between Marnie Meyer and Delaney
       Yonchek.
   •   MEF Docs 000007 through 000009: text messages between Marnie Meyer and Caitriona
       Brady.
   •   MEF Docs 000010 through 000051: Emails and documents produced by Lisa Barbounis
       from during her employment with The Middle East Forum.
   •   MEF Docs 000052 through 000073: text thread between Delaney Yonchek and Patricia
       McNulty (29 images were also produced that were part of this thread).
   •   MEF Docs 000074 through 000103: text thread between Delaney Yonchek, Patricia
       McNulty, and Lisa Barbounis.
   •   MEF Docs 000104 through 000226: text thread between Delaney Yonchek and Lisa
       Barbounis (146 images were produced that were part of this thread).
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 54 of 86




•   MEF Docs 000227 through 000461: Articles and documents in connection with The
    Middle East Forum.
•   MEF Docs 000462 through 000468: text thread between Delaney Yonchek and Marnie
    Meyer.
•   MEF Docs 000871 through 000874: text thread between Delaney Yonchek, Patricia
    McNulty, and Caitriona Brady.
•   MEF Docs 000875 through 000877: text thread between Delaney Yonchek, Patricia
    McNulty, Lisa Barbounis, and Caitriona Brady.
•   MEF Docs 000878 through 000879: text thread between Delaney Yonchek, Caitriona
    Brady, and Lisa Barbounis.
•   MEF Docs 000880 through 000888: text thread between Caitriona Brady, and Lisa
    Barbounis and Patricia McNulty.
•   MEF Docs 000889 through 000889: partial transcript from purported telephone call
    between Matthew Ebert and Greg Roman.
•   MEF Docs 000890 through 000890: Partial text thread between Lisa Barbounis and the
    MEF Network Administrator.
•   MEF Docs 000891 through 000917: Information related to Declaration of Lisa Barbounis
    in connection with electronic devices.
•   MEF Docs 000918 through 000919: Email communications.
•   MEF Docs 000920 through 000953 Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000954 through 000961: Email communications.
•   MEF Docs 000962 through 000965: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000966 through 000995: Email communications.
•   MEF Docs 000996 through 000967: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000998 through 001002: Handwritten report.
•   MEF Docs 001003 through 001012: Electronic Communications related to The Middle
    East Forum.
•   MEF Docs 001013 through 001013: Absentee Request.
•   MEF Docs 001014 through 001018: Documents related to Delaney Yonchek.
•   MEF Docs 001015 through 001055 Electronic communications related to The Middle
    East Forum.
•   LB Supplemental Production 00001 through 00190 The Middle East Forum tax returns
    for years 2004, 2015, 2016, and 2017 – related to punitive damages.
       Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 55 of 86




   •   LB Supplemental Production 00191 through 00191 Advertisement for AirBNB in Israel.
   •   LB Supplemental Production 00192 through 00198 Tiffany Lee Charge of
       Discrimination.
   •   LB Supplemental Production 00201 through 00201 Letter to Dave Walton.
   •   LB Supplemental Production 00202 through 00209 Letter from Dave Walton.
   •   LB Supplemental Production 00210 through 00210 Information related to MEF
       Response.
   •   LB Supplemental Production 00211 through 00215 Handwritten report.
   •   LB Supplemental Production 00216 through 00216 Notice of Charge.
   •   LB Supplemental Production 00208 through 00237 Emails and information produced by
       Lisa Barbounis including emails and Greg Roman LinkedIn Page.
   •   LB Supplemental Production 00238 through 00290 Emails and information produced by
       Lisa Barbounis including emails and insurance information for MEF.
   •   LB Supplemental Production 00291 through 00299 Electronic messages related to MEF
       and Daniel Pipes.
   •   LB Supplemental Production 00300 through 00304 Electronic messages related to MEF
       and Daniel Pipes.
   •   LB Supplemental Production 00305 through 00345 Electronic messages related to MEF
       and Daniel Pipes including text messages between Lisa Barbounis and Patricia McNulty
       sent in real time while Lisa Barbounis was in Israel with Greg Roman.
   •   Plaintiff has also produced recordings of Daniel Thomas and Tommy Robinson
       discussing Greg Roman’s illegal offer of money for testimony.
   •   Plaintiff has also produced a recording of Alana Goodman describing Greg Roman’s
       sexual harassment including exposing his penis in front of Ms. Goodman and trying to
       trade sex for stories – including threats.
   •   Plaintiff has also produced the comprehensive narrative report of Dr. Richardson related
       to the claim of emotional distress made by Lisa Barbounis.
   •   Plaintiff has also produced several hundred thousand documents taken from Lisa
       Barbounis’s electronic devices, social media accounts, emails accounts, and cloud-based
       storage accounts. Plaintiff and Defendants received this production at the same time.
       Accordingly, all documents produced through are equally accessible to Defendants as
       Plaintiff.


By way of further answer, see Plaintiff’s Confidential Medical Records provided to Defendants
through subpoena which are medical records reviewed by Dr. Richardson in connection with
Plaintiff’s claim for emotional distress.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 56 of 86




Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.



    14. All statements or affidavits by individuals relating to or supporting the allegations you have
        made in this action, including any statements made by Defendants, their agents, or
        employees.


Response:

Plaintiff has produced all documents related to this Request but reserves the right to amend,
supplement, clarify, or add to this production in accordance with the Federal Rules of Civil
Procedure, Local Rules of Discovery and the Scheduling Order. Plaintiff reserves the right to
amend, supplement, clarify, or add to this production in accordance with the Federal Rules of
Civil Procedure, Local Rules of Discovery and the Scheduling Order.




    15. All documents relating to your application for or receipt of any disability benefits (including
        but not limited to social security disability benefits), worker’s compensation benefits, and/or
        unemployment compensation benefits.


Response:

Plaintiff is not in receipt of benefits in connection with this Request. Plaintiff reserves the right to
amend, supplement, clarify, or add to this production in accordance with the Federal Rules of
Civil Procedure, Local Rules of Discovery and the Scheduling Order.




    16. All documents relating to any employment you have had, including self-employment,
        including but not limited to, documents relating to any offer of employment; job title; job
        status; rate of pay; benefits; change in job title, status, or rate of pay; termination of
        employment, if any; descriptions of jobs held and work performed; employee handbooks; and
        employee benefits.



Response:
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 57 of 86




Plaintiff moved directly from The Middle East Forum to a position working for Congressman Randy
Weber. Plaintiff objects to providing employment records in connection with Congressman Randy
Weber as Plaintiff earns more money today than she earned during her employment with The Middle
East Forum. Accordingly, the employment records from future employment are not relevant and the
request is not proportional to the needs of this litigation. Plaintiff reserves the right to amend,
supplement, clarify, or add to this production in accordance with the Federal Rules of Civil
Procedure, Local Rules of Discovery and the Scheduling Order.




   17. Copies of your bank records, checks or cancelled checks, and/or deposit statements for any
       transaction relating to your receipt of any funds from The Forum, including, but not limited
       to, salary and severance payments, from October 16, 2017 to present.

Response:


Plaintiff is not in possession of any documents related to this Request. The only money Plaintiff
received from The Middle East Forum was paid through Plaintiff’s w2 paycheck. Any documents
related to Plaintiff’s salaries/wages are already in the possession of the Defendants and are more
accessible to Defendants than Plaintiff. Accordingly this request is overly broad, unduly burdensome
and not proportional to the needs of this litigation. Plaintiff reserves the right to amend,
supplement, clarify, or add to this production in accordance with the Federal Rules of Civil
Procedure, Local Rules of Discovery and the Scheduling Order.



   18. Copies of all portions of your income tax returns relating to any source of income, including
       W2 forms and all other attachments relating to income or remuneration, for each of the past
       three (3) years through the date of the trial of this lawsuit.


Response:

Plaintiff is not in possession of any documents related to this Request. The only money Plaintiff
received from The Middle East Forum was paid through Plaintiff’s w2 paycheck. Any documents
related to Plaintiff’s salaries/wages are already in the possession of the Defendants and are more
accessible to Defendants than Plaintiff. Accordingly this request is overly broad, unduly burdensome
and not proportional to the needs of this litigation.

Moreover, Plaintiff moved directly from The Middle East Forum to a position working for
Congressman Randy Weber. Plaintiff objects to providing employment records in connection with
Congressman Randy Weber as Plaintiff earns more money today than she earned during her
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 58 of 86




employment with The Middle East Forum. Accordingly, the employment records from future
employment are not relevant and the request is not proportional to the needs of this litigation.

Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.



   19. All documents relating to your efforts, if any, to find a potential job while you were still
       employed by MEF including job applications, resumes, cover letters, and want ads.


Response:


See Plaintiff’s production of documents identified above. Plaintiff has produced documents
connected to her job search in documents Bates Stamped MEF Docs 001015 through 001055
Electronic communications related to The Middle East Forum; and LB Supplemental Production
00305 through 00345 Electronic messages related to MEF and Daniel Pipes including text
messages between Lisa Barbounis and Patricia McNulty sent in real time while Lisa Barbounis
was in Israel with Greg Roman.

Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.




   20. All documents including job applications, resumes and cover letters you provided to any
       potential employer, headhunter or employment agency since your employment with The
       Forum ended.


Response:

See Plaintiff’s production of documents identified above. Plaintiff has produced documents
connected to her job search in documents Bates Stamped MEF Docs 001015 through 001055
Electronic communications related to The Middle East Forum; and LB Supplemental Production
00305 through 00345 Electronic messages related to MEF and Daniel Pipes including text
messages between Lisa Barbounis and Patricia McNulty sent in real time while Lisa Barbounis
was in Israel with Greg Roman.

Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 59 of 86




   21. Copies of application forms, business cards, post cards, letters or documents you received
       from any potential employer, headhunter or employment agency since your employment with
       The Forum ended.


Response:

Plaintiff is not in possession of any documents related to this Request. Plaintiff objects to providing
Defendants with documents related to Congressman Randy Weber, as Plaintiff’s employment with
Congressman Weber does not require Plaintiff to produce to Defendants, Plaintiff’s business cards or
other cards. Accordingly this request is overly broad, unduly burdensome and not proportional to the
needs of this litigation.

Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.

   22. All correspondences, written communications, and any other documents that you received
       from any person or entity to whom you have applied for employment since October 16, 2017.


Response:

Plaintiff moved directly from The Middle East Forum to a position working for Congressman Randy
Weber. Plaintiff objects to providing employment records in connection with Congressman Randy
Weber as Plaintiff earns more money today than she earned during her employment with The Middle
East Forum. Accordingly, the employment records from future employment are not relevant and the
request is not proportional to the needs of this litigation.

Plaintiff objects to providing Defendants with documents related to Congressman Randy Weber, as
Plaintiff’s employment with Congressman Weber does not require Plaintiff to produce to Defendants,
document related to her current employment. Accordingly this request is overly broad, unduly
burdensome and not proportional to the needs of this litigation.

Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.




   23. All correspondences, written communications, or documents offering you employment that
       you have received from any person or entity since October 16, 2017.

Response:
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 60 of 86




Plaintiff moved directly from The Middle East Forum to a position working for Congressman Randy
Weber. Plaintiff objects to providing employment records in connection with Congressman Randy
Weber as Plaintiff earns more money today than she earned during her employment with The Middle
East Forum. Accordingly, the employment records from future employment are not relevant and the
request is not proportional to the needs of this litigation.

Plaintiff objects to providing Defendants with documents related to Congressman Randy Weber, as
Plaintiff’s employment with Congressman Weber does not require Plaintiff to produce to Defendants,
document related to her current employment. Accordingly this request is overly broad, unduly
burdensome and not proportional to the needs of this litigation.

Plaintiff is not in possession of any other documents subject to this Request. The only employment
where Plaintiff worked since October 2017 is with Congressman Weber and The Middle East Forum.




   24. All pay stubs from current and former employers for the last three (3) years.


Response:

Plaintiff moved directly from The Middle East Forum to a position working for Congressman Randy
Weber. Plaintiff objects to providing employment records in connection with Congressman Randy
Weber as Plaintiff earns more money today than she earned during her employment with The Middle
East Forum. Accordingly, the employment records from future employment are not relevant and the
request is not proportional to the needs of this litigation.

Plaintiff objects to providing Defendants with documents related to Congressman Randy Weber, as
Plaintiff’s employment with Congressman Weber does not require Plaintiff to produce to Defendants,
document related to her current employment. Accordingly this request is overly broad, unduly
burdensome and not proportional to the needs of this litigation.

The only money Plaintiff received from The Middle East Forum was paid through Plaintiff’s w2
paycheck. Any documents related to Plaintiff’s salaries/wages are already in the possession of the
Defendants and are more accessible to Defendants than Plaintiff. Accordingly this request is overly
broad, unduly burdensome and not proportional to the needs of this litigation.

Plaintiff is not in possession of any other documents subject to this Request. The only employment
where Plaintiff worked since October 2017 is with Congressman Weber and The Middle East Forum.

Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 61 of 86




   25. Copies of any and all hospital bills, bills from any medical facility, doctor bills, health care
       bills, bills from any medical professional, prescription charges, reports, or other documents
       indicating expenses incurred as a result of the end of your employment with The Forum,
       and/or as a result of all alleged injuries for which you seek recovery in this lawsuit.


Response:

See Plaintiff’s medical records provided to Defendants through subpoena.

Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.




   26. Copies of any and all invoices, bills, documents or written charges documenting your alleged
       losses, including medical services and treatment in hospitals and services provided by
       doctors, chiropractors, or any medical professional related to any alleged injuries or damages
       in this lawsuit.

Response:

See Plaintiff’s medical records provided to Defendants through subpoena.

Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.



   27. All documents that were generated or created by any doctor or medical professional
       including, but not limited to all doctors' reports, treatment records, prescriptions, intake
       questionnaires, charts, x-rays, medical histories, test results, notes, diagnoses, or any other
       medical documents regarding your physical or mental condition that in any way relate to any
       injuries or damages for which you are seeking recovery in this lawsuit.


Response:

See Plaintiff’s medical records provided to Defendants through subpoena.

Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 62 of 86




    28. All documents concerning prescriptions that you claim you need as a result of the ending of
        your employment with The Forum.


Response:

See Plaintiff’s medical records provided to Defendants through subpoena.

Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.




    29. Please produce a completed, signed, and notarized original of the Authorization for Release
        of Medical Records attached to this Request for Production.

Response:

Plaintiff will execute an authorization for any medical treatment subject to this case but objects to
executing a blanket authorization for any and all medical records that are not relevant to this action.

Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.



    30. All documents sent to or received from the Equal Employment Opportunity Commission, the
        Pennsylvania Human Relations Act, and/or any other federal, state, or local fair employment
        practices commission or agency, in which you claimed that an employer wrongfully
        discharged, discriminated against, harassed, and/or mistreated you.


Response:

See Documents Bates Stamped LB EEOC Docs 0001 through 0031.

See also McNulty EEOC Docs 00001 through 00024.

Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 63 of 86




    31. All letters, statements or other documents that you provided to any newspaper, radio
        television, media entity, or person affiliated with a media entity, regarding your employment
        with The Forum.


Response:

Plaintiff is not in possession of any documents subject to this Request.


    32. All photographs and/or video tapes, tape recordings, real evidence, objects or things
        depicting any of the allegations in the Amended Complaint.


Response:

Plaintiff has produced all recordings subject to this Request. Plaintiff has sent Defendants the
recordings of Tommy Robinson and Daniel Thomas talking about Greg Roman’s offer to pay for
testimony. Plaintiff has produced the recording of Alana Goodman describing Greg Roman’s sexual
misconduct.

See also Plaintiff, Patricia McNulty 00001 through 00657 which are SMS messages sent between
Patricia McNulty and individuals relevant to Plaintiff’s employment with The Middle East
Forum. See also Plaintiff’s messages produced from her Telegram account.


Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.



    33. Any and all contracts, retainer agreements or fee agreements for the payment of attorney’s
        fees and litigation costs between you and your attorneys for your attorney’s representation of
        you in this lawsuit.


Response:


    34. Any and all entries, timesheets, computer printouts, invoices or bills generated by your
        attorneys regarding this lawsuit.


Response:

Plaintiff objects to this Request as it would violate privilege and the attorney work product doctrine.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 64 of 86




    35. All statements under oath provided by Plaintiff in any legal proceeding.


Response:

Plaintiff is not in possession of any documents subject to this Request.



    36. All documents relating to Plaintiff’s claims for compensatory and punitive damages.

Response:


    •   MEF Docs 000001 through 000006: text messages between Marnie Meyer and Delaney
        Yonchek.
    •   MEF Docs 000007 through 000009: text messages between Marnie Meyer and Caitriona
        Brady.
    •   MEF Docs 000010 through 000051: Emails and documents produced by Lisa Barbounis
        from during her employment with The Middle East Forum.
    •   MEF Docs 000052 through 000073: text thread between Delaney Yonchek and Patricia
        McNulty (29 images were also produced that were part of this thread).
    •   MEF Docs 000074 through 000103: text thread between Delaney Yonchek, Patricia
        McNulty, and Lisa Barbounis.
    •   MEF Docs 000104 through 000226: text thread between Delaney Yonchek and Lisa
        Barbounis (146 images were produced that were part of this thread).
    •   MEF Docs 000227 through 000461: Articles and documents in connection with The
        Middle East Forum.
    •   MEF Docs 000462 through 000468: text thread between Delaney Yonchek and Marnie
        Meyer.
    •   MEF Docs 000871 through 000874: text thread between Delaney Yonchek, Patricia
        McNulty, and Caitriona Brady.
    •   MEF Docs 000875 through 000877: text thread between Delaney Yonchek, Patricia
        McNulty, Lisa Barbounis, and Caitriona Brady.
    •   MEF Docs 000878 through 000879: text thread between Delaney Yonchek, Caitriona
        Brady, and Lisa Barbounis.
    •   MEF Docs 000880 through 000888: text thread between Caitriona Brady, and Lisa
        Barbounis and Patricia McNulty.
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 65 of 86




•   MEF Docs 000889 through 000889: partial transcript from purported telephone call
    between Matthew Ebert and Greg Roman.
•   MEF Docs 000890 through 000890: Partial text thread between Lisa Barbounis and the
    MEF Network Administrator.
•   MEF Docs 000891 through 000917: Information related to Declaration of Lisa Barbounis
    in connection with electronic devices.
•   MEF Docs 000918 through 000919: Email communications.
•   MEF Docs 000920 through 000953 Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000954 through 000961: Email communications.
•   MEF Docs 000962 through 000965: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000966 through 000995: Email communications.
•   MEF Docs 000996 through 000967: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000998 through 001002: Handwritten report.
•   MEF Docs 001003 through 001012: Electronic Communications related to The Middle
    East Forum.
•   MEF Docs 001013 through 001013: Absentee Request.
•   MEF Docs 001014 through 001018: Documents related to Delaney Yonchek.
•   MEF Docs 001015 through 001055 Electronic communications related to The Middle
    East Forum.
•   LB Supplemental Production 00001 through 00190 The Middle East Forum tax returns
    for years 2004, 2015, 2016, and 2017 – related to punitive damages.
•   LB Supplemental Production 00191 through 00191 Advertisement for AirBNB in Israel.
•   LB Supplemental Production 00192 through 00198 Tiffany Lee Charge of
    Discrimination.
•   LB Supplemental Production 00199 through 00200 Letter from Attison Barnes.
•   LB Supplemental Production 00201 through 00201 Letter to Dave Walton.
•   LB Supplemental Production 00202 through 00209 Letter from Dave Walton.
•   LB Supplemental Production 00210 through 00210 Information related to MEF
    Response.
•   LB Supplemental Production 00211 through 00215 Handwritten report.
•   LB Supplemental Production 00216 through 00216 Notice of Charge.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 66 of 86




   •   LB Supplemental Production 00208 through 00237 Emails and information produced by
       Lisa Barbounis including emails and Greg Roman LinkedIn Page.
   •   LB Supplemental Production 00238 through 00290 Emails and information produced by
       Lisa Barbounis including emails and insurance information for MEF.
   •   LB Supplemental Production 00291 through 00299 Electronic messages related to MEF
       and Daniel Pipes.
   •   LB Supplemental Production 00300 through 00304 Electronic messages related to MEF
       and Daniel Pipes.
   •   LB Supplemental Production 00305 through 00345 Electronic messages related to MEF
       and Daniel Pipes including text messages between Lisa Barbounis and Patricia McNulty
       sent in real time while Lisa Barbounis was in Israel with Greg Roman.
   •   Plaintiff has also produced recordings of Daniel Thomas and Tommy Robinson
       discussing Greg Roman’s illegal offer of money for testimony.
   •   Plaintiff has also produced a recording of Alana Goodman describing Greg Roman’s
       sexual harassment including exposing his penis in front of Ms. Goodman and trying to
       trade sex for stories – including threats.
   •   Plaintiff has also produced the comprehensive narrative report of Dr. Richardson related
       to the claim of emotional distress made by Lisa Barbounis.
   •   Plaintiff has also produced several hundred thousand documents taken from Lisa
       Barbounis’s electronic devices, social media accounts, emails accounts, and cloud based
       storage accounts. Plaintiff and Defendants received this production at the same time.
       Accordingly, all documents produced through are equally accessible to Defendants as
       Plaintiff.


Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.
Plaintiff also identifies all documents produced by Defendants and all medical records and expert
reports.


   37. Copies of all pictures concerning the allegations made in the Amended Complaint.


Response:


   •   MEF Docs 000001 through 000006: text messages between Marnie Meyer and Delaney
       Yonchek.
   •   MEF Docs 000007 through 000009: text messages between Marnie Meyer and Caitriona
       Brady.
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 67 of 86




•   MEF Docs 000010 through 000051: Emails and documents produced by Lisa Barbounis
    from during her employment with The Middle East Forum.
•   MEF Docs 000052 through 000073: text thread between Delaney Yonchek and Patricia
    McNulty (29 images were also produced that were part of this thread).
•   MEF Docs 000074 through 000103: text thread between Delaney Yonchek, Patricia
    McNulty, and Lisa Barbounis.
•   MEF Docs 000104 through 000226: text thread between Delaney Yonchek and Lisa
    Barbounis (146 images were produced that were part of this thread).
•   MEF Docs 000227 through 000461: Articles and documents in connection with The
    Middle East Forum.
•   MEF Docs 000462 through 000468: text thread between Delaney Yonchek and Marnie
    Meyer.
•   MEF Docs 000871 through 000874: text thread between Delaney Yonchek, Patricia
    McNulty, and Caitriona Brady.
•   MEF Docs 000875 through 000877: text thread between Delaney Yonchek, Patricia
    McNulty, Lisa Barbounis, and Caitriona Brady.
•   MEF Docs 000878 through 000879: text thread between Delaney Yonchek, Caitriona
    Brady, and Lisa Barbounis.
•   MEF Docs 000880 through 000888: text thread between Caitriona Brady, and Lisa
    Barbounis and Patricia McNulty.
•   MEF Docs 000889 through 000889: partial transcript from purported telephone call
    between Matthew Ebert and Greg Roman.
•   MEF Docs 000890 through 000890: Partial text thread between Lisa Barbounis and the
    MEF Network Administrator.
•   MEF Docs 000891 through 000917: Information related to Declaration of Lisa Barbounis
    in connection with electronic devices.
•   MEF Docs 000918 through 000919: Email communications.
•   MEF Docs 000920 through 000953 Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000954 through 000961: Email communications.
•   MEF Docs 000962 through 000965: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000966 through 000995: Email communications.
•   MEF Docs 000996 through 000967: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000998 through 001002: Handwritten report.
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 68 of 86




•   MEF Docs 001003 through 001012: Electronic Communications related to The Middle
    East Forum.
•   MEF Docs 001013 through 001013: Absentee Request.
•   MEF Docs 001014 through 001018: Documents related to Delaney Yonchek.
•   MEF Docs 001015 through 001055 Electronic communications related to The Middle
    East Forum.
•   LB Supplemental Production 00001 through 00190 The Middle East Forum tax returns
    for years 2004, 2015, 2016, and 2017 – related to punitive damages.
•   LB Supplemental Production 00191 through 00191 Advertisement for AirBNB in Israel.
•   LB Supplemental Production 00192 through 00198 Tiffany Lee Charge of
    Discrimination.
•   LB Supplemental Production 00199 through 00200 Letter from Attison Barnes.
•   LB Supplemental Production 00201 through 00201 Letter to Dave Walton.
•   LB Supplemental Production 00202 through 00209 Letter from Dave Walton.
•   LB Supplemental Production 00210 through 00210 Information related to MEF
    Response.
•   LB Supplemental Production 00211 through 00215 Handwritten report.
•   LB Supplemental Production 00216 through 00216 Notice of Charge.
•   LB Supplemental Production 00208 through 00237 Emails and information produced by
    Lisa Barbounis including emails and Greg Roman LinkedIn Page.
•   LB Supplemental Production 00238 through 00290 Emails and information produced by
    Lisa Barbounis including emails and insurance information for MEF.
•   LB Supplemental Production 00291 through 00299 Electronic messages related to MEF
    and Daniel Pipes.
•   LB Supplemental Production 00300 through 00304 Electronic messages related to MEF
    and Daniel Pipes.
•   LB Supplemental Production 00305 through 00345 Electronic messages related to MEF
    and Daniel Pipes including text messages between Lisa Barbounis and Patricia McNulty
    sent in real time while Lisa Barbounis was in Israel with Greg Roman.
•   Plaintiff has also produced recordings of Daniel Thomas and Tommy Robinson
    discussing Greg Roman’s illegal offer of money for testimony.
•   Plaintiff has also produced a recording of Alana Goodman describing Greg Roman’s
    sexual harassment including exposing his penis in front of Ms. Goodman and trying to
    trade sex for stories – including threats.
•   Plaintiff has also produced the comprehensive narrative report of Dr. Richardson related
    to the claim of emotional distress made by Lisa Barbounis.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 69 of 86




   •   Plaintiff has also produced several hundred thousand documents taken from Lisa
       Barbounis’s electronic devices, social media accounts, emails accounts, and cloud based
       storage accounts. Plaintiff and Defendants received this production at the same time.
       Accordingly, all documents produced through are equally accessible to Defendants as
       Plaintiff.


Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.
Plaintiff also identifies all documents produced by Defendants and all medical records and expert
reports.



   38. Copies of all pictures concerning and/or involving Patricia McNulty at any time after January
       1, 2018.

Response:


   •   MEF Docs 000001 through 000006: text messages between Marnie Meyer and Delaney
       Yonchek.
   •   MEF Docs 000007 through 000009: text messages between Marnie Meyer and Caitriona
       Brady.
   •   MEF Docs 000010 through 000051: Emails and documents produced by Lisa Barbounis
       from during her employment with The Middle East Forum.
   •   MEF Docs 000052 through 000073: text thread between Delaney Yonchek and Patricia
       McNulty (29 images were also produced that were part of this thread).
   •   MEF Docs 000074 through 000103: text thread between Delaney Yonchek, Patricia
       McNulty, and Lisa Barbounis.
   •   MEF Docs 000104 through 000226: text thread between Delaney Yonchek and Lisa
       Barbounis (146 images were produced that were part of this thread).
   •   MEF Docs 000227 through 000461: Articles and documents in connection with The
       Middle East Forum.
   •   MEF Docs 000462 through 000468: text thread between Delaney Yonchek and Marnie
       Meyer.
   •   MEF Docs 000871 through 000874: text thread between Delaney Yonchek, Patricia
       McNulty, and Caitriona Brady.
   •   MEF Docs 000875 through 000877: text thread between Delaney Yonchek, Patricia
       McNulty, Lisa Barbounis, and Caitriona Brady.
   •   MEF Docs 000878 through 000879: text thread between Delaney Yonchek, Caitriona
       Brady, and Lisa Barbounis.
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 70 of 86




•   MEF Docs 000880 through 000888: text thread between Caitriona Brady, and Lisa
    Barbounis and Patricia McNulty.
•   MEF Docs 000889 through 000889: partial transcript from purported telephone call
    between Matthew Ebert and Greg Roman.
•   MEF Docs 000890 through 000890: Partial text thread between Lisa Barbounis and the
    MEF Network Administrator.
•   MEF Docs 000891 through 000917: Information related to Declaration of Lisa Barbounis
    in connection with electronic devices.
•   MEF Docs 000918 through 000919: Email communications.
•   MEF Docs 000920 through 000953 Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000954 through 000961: Email communications.
•   MEF Docs 000962 through 000965: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000966 through 000995: Email communications.
•   MEF Docs 000996 through 000967: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000998 through 001002: Handwritten report.
•   MEF Docs 001003 through 001012: Electronic Communications related to The Middle
    East Forum.
•   MEF Docs 001013 through 001013: Absentee Request.
•   MEF Docs 001014 through 001018: Documents related to Delaney Yonchek.
•   MEF Docs 001015 through 001055 Electronic communications related to The Middle
    East Forum.
•   LB Supplemental Production 00001 through 00190 The Middle East Forum tax returns
    for years 2004, 2015, 2016, and 2017 – related to punitive damages.
•   LB Supplemental Production 00191 through 00191 Advertisement for AirBNB in Israel.
•   LB Supplemental Production 00192 through 00198 Tiffany Lee Charge of
    Discrimination.
•   LB Supplemental Production 00199 through 00200 Letter from Attison Barnes.
•   LB Supplemental Production 00201 through 00201 Letter to Dave Walton.
•   LB Supplemental Production 00202 through 00209 Letter from Dave Walton.
•   LB Supplemental Production 00210 through 00210 Information related to MEF
    Response.
•   LB Supplemental Production 00211 through 00215 Handwritten report.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 71 of 86




   •   LB Supplemental Production 00216 through 00216 Notice of Charge.
   •   LB Supplemental Production 00208 through 00237 Emails and information produced by
       Lisa Barbounis including emails and Greg Roman LinkedIn Page.
   •   LB Supplemental Production 00238 through 00290 Emails and information produced by
       Lisa Barbounis including emails and insurance information for MEF.
   •   LB Supplemental Production 00291 through 00299 Electronic messages related to MEF
       and Daniel Pipes.
   •   LB Supplemental Production 00300 through 00304 Electronic messages related to MEF
       and Daniel Pipes.
   •   LB Supplemental Production 00305 through 00345 Electronic messages related to MEF
       and Daniel Pipes including text messages between Lisa Barbounis and Patricia McNulty
       sent in real time while Lisa Barbounis was in Israel with Greg Roman.
   •   Plaintiff has also produced recordings of Daniel Thomas and Tommy Robinson
       discussing Greg Roman’s illegal offer of money for testimony.
   •   Plaintiff has also produced a recording of Alana Goodman describing Greg Roman’s
       sexual harassment including exposing his penis in front of Ms. Goodman and trying to
       trade sex for stories – including threats.
   •   Plaintiff has also produced the comprehensive narrative report of Dr. Richardson related
       to the claim of emotional distress made by Lisa Barbounis.
   •   Plaintiff has also produced several hundred thousand documents taken from Lisa
       Barbounis’s electronic devices, social media accounts, emails accounts, and cloud based
       storage accounts. Plaintiff and Defendants received this production at the same time.
       Accordingly, all documents produced through are equally accessible to Defendants as
       Plaintiff.


Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.
Plaintiff also identifies all documents produced by Defendants and all medical records and expert
reports.



   39. Copies of all pictures concerning and/or involving Caitriona Brady at any time after January
       1, 2018.

Response:

   •   MEF Docs 000001 through 000006: text messages between Marnie Meyer and Delaney
       Yonchek.
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 72 of 86




•   MEF Docs 000007 through 000009: text messages between Marnie Meyer and Caitriona
    Brady.
•   MEF Docs 000010 through 000051: Emails and documents produced by Lisa Barbounis
    from during her employment with The Middle East Forum.
•   MEF Docs 000052 through 000073: text thread between Delaney Yonchek and Patricia
    McNulty (29 images were also produced that were part of this thread).
•   MEF Docs 000074 through 000103: text thread between Delaney Yonchek, Patricia
    McNulty, and Lisa Barbounis.
•   MEF Docs 000104 through 000226: text thread between Delaney Yonchek and Lisa
    Barbounis (146 images were produced that were part of this thread).
•   MEF Docs 000227 through 000461: Articles and documents in connection with The
    Middle East Forum.
•   MEF Docs 000462 through 000468: text thread between Delaney Yonchek and Marnie
    Meyer.
•   MEF Docs 000871 through 000874: text thread between Delaney Yonchek, Patricia
    McNulty, and Caitriona Brady.
•   MEF Docs 000875 through 000877: text thread between Delaney Yonchek, Patricia
    McNulty, Lisa Barbounis, and Caitriona Brady.
•   MEF Docs 000878 through 000879: text thread between Delaney Yonchek, Caitriona
    Brady, and Lisa Barbounis.
•   MEF Docs 000880 through 000888: text thread between Caitriona Brady, and Lisa
    Barbounis and Patricia McNulty.
•   MEF Docs 000889 through 000889: partial transcript from purported telephone call
    between Matthew Ebert and Greg Roman.
•   MEF Docs 000890 through 000890: Partial text thread between Lisa Barbounis and the
    MEF Network Administrator.
•   MEF Docs 000891 through 000917: Information related to Declaration of Lisa Barbounis
    in connection with electronic devices.
•   MEF Docs 000918 through 000919: Email communications.
•   MEF Docs 000920 through 000953 Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000954 through 000961: Email communications.
•   MEF Docs 000962 through 000965: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000966 through 000995: Email communications.
•   MEF Docs 000996 through 000967: Electronic communications related to The Middle
    East Forum.
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 73 of 86




•   MEF Docs 000998 through 001002: Handwritten report.
•   MEF Docs 001003 through 001012: Electronic Communications related to The Middle
    East Forum.
•   MEF Docs 001013 through 001013: Absentee Request.
•   MEF Docs 001014 through 001018: Documents related to Delaney Yonchek.
•   MEF Docs 001015 through 001055 Electronic communications related to The Middle
    East Forum.
•   LB Supplemental Production 00001 through 00190 The Middle East Forum tax returns
    for years 2004, 2015, 2016, and 2017 – related to punitive damages.
•   LB Supplemental Production 00191 through 00191 Advertisement for AirBNB in Israel.
•   LB Supplemental Production 00192 through 00198 Tiffany Lee Charge of
    Discrimination.
•   LB Supplemental Production 00199 through 00200 Letter from Attison Barnes.
•   LB Supplemental Production 00201 through 00201 Letter to Dave Walton.
•   LB Supplemental Production 00202 through 00209 Letter from Dave Walton.
•   LB Supplemental Production 00210 through 00210 Information related to MEF
    Response.
•   LB Supplemental Production 00211 through 00215 Handwritten report.
•   LB Supplemental Production 00216 through 00216 Notice of Charge.
•   LB Supplemental Production 00208 through 00237 Emails and information produced by
    Lisa Barbounis including emails and Greg Roman LinkedIn Page.
•   LB Supplemental Production 00238 through 00290 Emails and information produced by
    Lisa Barbounis including emails and insurance information for MEF.
•   LB Supplemental Production 00291 through 00299 Electronic messages related to MEF
    and Daniel Pipes.
•   LB Supplemental Production 00300 through 00304 Electronic messages related to MEF
    and Daniel Pipes.
•   LB Supplemental Production 00305 through 00345 Electronic messages related to MEF
    and Daniel Pipes including text messages between Lisa Barbounis and Patricia McNulty
    sent in real time while Lisa Barbounis was in Israel with Greg Roman.
•   Plaintiff has also produced recordings of Daniel Thomas and Tommy Robinson
    discussing Greg Roman’s illegal offer of money for testimony.
•   Plaintiff has also produced a recording of Alana Goodman describing Greg Roman’s
    sexual harassment including exposing his penis in front of Ms. Goodman and trying to
    trade sex for stories – including threats.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 74 of 86




   •   Plaintiff has also produced the comprehensive narrative report of Dr. Richardson related
       to the claim of emotional distress made by Lisa Barbounis.
   •   Plaintiff has also produced several hundred thousand documents taken from Lisa
       Barbounis’s electronic devices, social media accounts, emails accounts, and cloud based
       storage accounts. Plaintiff and Defendants received this production at the same time.
       Accordingly, all documents produced through are equally accessible to Defendants as
       Plaintiff.


Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.
Plaintiff also identifies all documents produced by Defendants and all medical records and expert
reports.



   40. Copies of all pictures concerning and/or involving Delaney Yonchek at any time after
       January 1, 2018.


Response:

   •   MEF Docs 000001 through 000006: text messages between Marnie Meyer and Delaney
       Yonchek.
   •   MEF Docs 000007 through 000009: text messages between Marnie Meyer and Caitriona
       Brady.
   •   MEF Docs 000010 through 000051: Emails and documents produced by Lisa Barbounis
       from during her employment with The Middle East Forum.
   •   MEF Docs 000052 through 000073: text thread between Delaney Yonchek and Patricia
       McNulty (29 images were also produced that were part of this thread).
   •   MEF Docs 000074 through 000103: text thread between Delaney Yonchek, Patricia
       McNulty, and Lisa Barbounis.
   •   MEF Docs 000104 through 000226: text thread between Delaney Yonchek and Lisa
       Barbounis (146 images were produced that were part of this thread).
   •   MEF Docs 000227 through 000461: Articles and documents in connection with The
       Middle East Forum.
   •   MEF Docs 000462 through 000468: text thread between Delaney Yonchek and Marnie
       Meyer.
   •   MEF Docs 000871 through 000874: text thread between Delaney Yonchek, Patricia
       McNulty, and Caitriona Brady.
   •   MEF Docs 000875 through 000877: text thread between Delaney Yonchek, Patricia
       McNulty, Lisa Barbounis, and Caitriona Brady.
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 75 of 86




•   MEF Docs 000878 through 000879: text thread between Delaney Yonchek, Caitriona
    Brady, and Lisa Barbounis.
•   MEF Docs 000880 through 000888: text thread between Caitriona Brady, and Lisa
    Barbounis and Patricia McNulty.
•   MEF Docs 000889 through 000889: partial transcript from purported telephone call
    between Matthew Ebert and Greg Roman.
•   MEF Docs 000890 through 000890: Partial text thread between Lisa Barbounis and the
    MEF Network Administrator.
•   MEF Docs 000891 through 000917: Information related to Declaration of Lisa Barbounis
    in connection with electronic devices.
•   MEF Docs 000918 through 000919: Email communications.
•   MEF Docs 000920 through 000953 Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000954 through 000961: Email communications.
•   MEF Docs 000962 through 000965: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000966 through 000995: Email communications.
•   MEF Docs 000996 through 000967: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000998 through 001002: Handwritten report.
•   MEF Docs 001003 through 001012: Electronic Communications related to The Middle
    East Forum.
•   MEF Docs 001013 through 001013: Absentee Request.
•   MEF Docs 001014 through 001018: Documents related to Delaney Yonchek.
•   MEF Docs 001015 through 001055 Electronic communications related to The Middle
    East Forum.
•   LB Supplemental Production 00001 through 00190 The Middle East Forum tax returns
    for years 2004, 2015, 2016, and 2017 – related to punitive damages.
•   LB Supplemental Production 00191 through 00191 Advertisement for AirBNB in Israel.
•   LB Supplemental Production 00192 through 00198 Tiffany Lee Charge of
    Discrimination.
•   LB Supplemental Production 00199 through 00200 Letter from Attison Barnes.
•   LB Supplemental Production 00201 through 00201 Letter to Dave Walton.
•   LB Supplemental Production 00202 through 00209 Letter from Dave Walton.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 76 of 86




   •   LB Supplemental Production 00210 through 00210 Information related to MEF
       Response.
   •   LB Supplemental Production 00211 through 00215 Handwritten report.
   •   LB Supplemental Production 00216 through 00216 Notice of Charge.
   •   LB Supplemental Production 00208 through 00237 Emails and information produced by
       Lisa Barbounis including emails and Greg Roman LinkedIn Page.
   •   LB Supplemental Production 00238 through 00290 Emails and information produced by
       Lisa Barbounis including emails and insurance information for MEF.
   •   LB Supplemental Production 00291 through 00299 Electronic messages related to MEF
       and Daniel Pipes.
   •   LB Supplemental Production 00300 through 00304 Electronic messages related to MEF
       and Daniel Pipes.
   •   LB Supplemental Production 00305 through 00345 Electronic messages related to MEF
       and Daniel Pipes including text messages between Lisa Barbounis and Patricia McNulty
       sent in real time while Lisa Barbounis was in Israel with Greg Roman.
   •   Plaintiff has also produced recordings of Daniel Thomas and Tommy Robinson
       discussing Greg Roman’s illegal offer of money for testimony.
   •   Plaintiff has also produced a recording of Alana Goodman describing Greg Roman’s
       sexual harassment including exposing his penis in front of Ms. Goodman and trying to
       trade sex for stories – including threats.
   •   Plaintiff has also produced the comprehensive narrative report of Dr. Richardson related
       to the claim of emotional distress made by Lisa Barbounis.
   •   Plaintiff has also produced several hundred thousand documents taken from Lisa
       Barbounis’s electronic devices, social media accounts, emails accounts, and cloud based
       storage accounts. Plaintiff and Defendants received this production at the same time.
       Accordingly, all documents produced through are equally accessible to Defendants as
       Plaintiff.


Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.
Plaintiff also identifies all documents produced by Defendants and all medical records and expert
reports.



   41. Copies of all pictures concerning and/or involving Marnie Meyer at any time after January 1,
       2018.

Response:
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 77 of 86




•   MEF Docs 000001 through 000006: text messages between Marnie Meyer and Delaney
    Yonchek.
•   MEF Docs 000007 through 000009: text messages between Marnie Meyer and Caitriona
    Brady.
•   MEF Docs 000010 through 000051: Emails and documents produced by Lisa Barbounis
    from during her employment with The Middle East Forum.
•   MEF Docs 000052 through 000073: text thread between Delaney Yonchek and Patricia
    McNulty (29 images were also produced that were part of this thread).
•   MEF Docs 000074 through 000103: text thread between Delaney Yonchek, Patricia
    McNulty, and Lisa Barbounis.
•   MEF Docs 000104 through 000226: text thread between Delaney Yonchek and Lisa
    Barbounis (146 images were produced that were part of this thread).
•   MEF Docs 000227 through 000461: Articles and documents in connection with The
    Middle East Forum.
•   MEF Docs 000462 through 000468: text thread between Delaney Yonchek and Marnie
    Meyer.
•   MEF Docs 000871 through 000874: text thread between Delaney Yonchek, Patricia
    McNulty, and Caitriona Brady.
•   MEF Docs 000875 through 000877: text thread between Delaney Yonchek, Patricia
    McNulty, Lisa Barbounis, and Caitriona Brady.
•   MEF Docs 000878 through 000879: text thread between Delaney Yonchek, Caitriona
    Brady, and Lisa Barbounis.
•   MEF Docs 000880 through 000888: text thread between Caitriona Brady, and Lisa
    Barbounis and Patricia McNulty.
•   MEF Docs 000889 through 000889: partial transcript from purported telephone call
    between Matthew Ebert and Greg Roman.
•   MEF Docs 000890 through 000890: Partial text thread between Lisa Barbounis and the
    MEF Network Administrator.
•   MEF Docs 000891 through 000917: Information related to Declaration of Lisa Barbounis
    in connection with electronic devices.
•   MEF Docs 000918 through 000919: Email communications.
•   MEF Docs 000920 through 000953 Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000954 through 000961: Email communications.
•   MEF Docs 000962 through 000965: Electronic communications related to The Middle
    East Forum.
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 78 of 86




•   MEF Docs 000966 through 000995: Email communications.
•   MEF Docs 000996 through 000967: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000998 through 001002: Handwritten report.
•   MEF Docs 001003 through 001012: Electronic Communications related to The Middle
    East Forum.
•   MEF Docs 001013 through 001013: Absentee Request.
•   MEF Docs 001014 through 001018: Documents related to Delaney Yonchek.
•   MEF Docs 001015 through 001055 Electronic communications related to The Middle
    East Forum.
•   LB Supplemental Production 00001 through 00190 The Middle East Forum tax returns
    for years 2004, 2015, 2016, and 2017 – related to punitive damages.
•   LB Supplemental Production 00191 through 00191 Advertisement for AirBNB in Israel.
•   LB Supplemental Production 00192 through 00198 Tiffany Lee Charge of
    Discrimination.
•   LB Supplemental Production 00199 through 00200 Letter from Attison Barnes.
•   LB Supplemental Production 00201 through 00201 Letter to Dave Walton.
•   LB Supplemental Production 00202 through 00209 Letter from Dave Walton.
•   LB Supplemental Production 00210 through 00210 Information related to MEF
    Response.
•   LB Supplemental Production 00211 through 00215 Handwritten report.
•   LB Supplemental Production 00216 through 00216 Notice of Charge.
•   LB Supplemental Production 00208 through 00237 Emails and information produced by
    Lisa Barbounis including emails and Greg Roman LinkedIn Page.
•   LB Supplemental Production 00238 through 00290 Emails and information produced by
    Lisa Barbounis including emails and insurance information for MEF.
•   LB Supplemental Production 00291 through 00299 Electronic messages related to MEF
    and Daniel Pipes.
•   LB Supplemental Production 00300 through 00304 Electronic messages related to MEF
    and Daniel Pipes.
•   LB Supplemental Production 00305 through 00345 Electronic messages related to MEF
    and Daniel Pipes including text messages between Lisa Barbounis and Patricia McNulty
    sent in real time while Lisa Barbounis was in Israel with Greg Roman.
•   Plaintiff has also produced recordings of Daniel Thomas and Tommy Robinson
    discussing Greg Roman’s illegal offer of money for testimony.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 79 of 86




   •   Plaintiff has also produced a recording of Alana Goodman describing Greg Roman’s
       sexual harassment including exposing his penis in front of Ms. Goodman and trying to
       trade sex for stories – including threats.
   •   Plaintiff has also produced the comprehensive narrative report of Dr. Richardson related
       to the claim of emotional distress made by Lisa Barbounis.
   •   Plaintiff has also produced several hundred thousand documents taken from Lisa
       Barbounis’s electronic devices, social media accounts, emails accounts, and cloud based
       storage accounts. Plaintiff and Defendants received this production at the same time.
       Accordingly, all documents produced through are equally accessible to Defendants as
       Plaintiff.


Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.
Plaintiff also identifies all documents produced by Defendants and all medical records and expert
reports.




   42. Copies of the information available on each page of your Facebook account (if you maintain
       one) from January 1, 2018 to present. To do this, log in to Facebook, click on the down arrow
       symbol at the top right of your home page and select “Settings;” then, click “Download a
       copy of your Facebook data” which appears just below your General Account Settings;
       finally, click “Start My Archive.” Facebook will notify you via email when your page is
       available for download.

Response:

   •   MEF Docs 000001 through 000006: text messages between Marnie Meyer and Delaney
       Yonchek.
   •   MEF Docs 000007 through 000009: text messages between Marnie Meyer and Caitriona
       Brady.
   •   MEF Docs 000010 through 000051: Emails and documents produced by Lisa Barbounis
       from during her employment with The Middle East Forum.
   •   MEF Docs 000052 through 000073: text thread between Delaney Yonchek and Patricia
       McNulty (29 images were also produced that were part of this thread).
   •   MEF Docs 000074 through 000103: text thread between Delaney Yonchek, Patricia
       McNulty, and Lisa Barbounis.
   •   MEF Docs 000104 through 000226: text thread between Delaney Yonchek and Lisa
       Barbounis (146 images were produced that were part of this thread).
   •   MEF Docs 000227 through 000461: Articles and documents in connection with The
       Middle East Forum.
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 80 of 86




•   MEF Docs 000462 through 000468: text thread between Delaney Yonchek and Marnie
    Meyer.
•   MEF Docs 000871 through 000874: text thread between Delaney Yonchek, Patricia
    McNulty, and Caitriona Brady.
•   MEF Docs 000875 through 000877: text thread between Delaney Yonchek, Patricia
    McNulty, Lisa Barbounis, and Caitriona Brady.
•   MEF Docs 000878 through 000879: text thread between Delaney Yonchek, Caitriona
    Brady, and Lisa Barbounis.
•   MEF Docs 000880 through 000888: text thread between Caitriona Brady, and Lisa
    Barbounis and Patricia McNulty.
•   MEF Docs 000889 through 000889: partial transcript from purported telephone call
    between Matthew Ebert and Greg Roman.
•   MEF Docs 000890 through 000890: Partial text thread between Lisa Barbounis and the
    MEF Network Administrator.
•   MEF Docs 000891 through 000917: Information related to Declaration of Lisa Barbounis
    in connection with electronic devices.
•   MEF Docs 000918 through 000919: Email communications.
•   MEF Docs 000920 through 000953 Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000954 through 000961: Email communications.
•   MEF Docs 000962 through 000965: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000966 through 000995: Email communications.
•   MEF Docs 000996 through 000967: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000998 through 001002: Handwritten report.
•   MEF Docs 001003 through 001012: Electronic Communications related to The Middle
    East Forum.
•   MEF Docs 001013 through 001013: Absentee Request.
•   MEF Docs 001014 through 001018: Documents related to Delaney Yonchek.
•   MEF Docs 001015 through 001055 Electronic communications related to The Middle
    East Forum.
•   LB Supplemental Production 00001 through 00190 The Middle East Forum tax returns
    for years 2004, 2015, 2016, and 2017 – related to punitive damages.
•   LB Supplemental Production 00191 through 00191 Advertisement for AirBNB in Israel.
       Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 81 of 86




   •   LB Supplemental Production 00192 through 00198 Tiffany Lee Charge of
       Discrimination.
   •   LB Supplemental Production 00199 through 00200 Letter from Attison Barnes.
   •   LB Supplemental Production 00201 through 00201 Letter to Dave Walton.
   •   LB Supplemental Production 00202 through 00209 Letter from Dave Walton.
   •   LB Supplemental Production 00210 through 00210 Information related to MEF
       Response.
   •   LB Supplemental Production 00211 through 00215 Handwritten report.
   •   LB Supplemental Production 00216 through 00216 Notice of Charge.
   •   LB Supplemental Production 00208 through 00237 Emails and information produced by
       Lisa Barbounis including emails and Greg Roman LinkedIn Page.
   •   LB Supplemental Production 00238 through 00290 Emails and information produced by
       Lisa Barbounis including emails and insurance information for MEF.
   •   LB Supplemental Production 00291 through 00299 Electronic messages related to MEF
       and Daniel Pipes.
   •   LB Supplemental Production 00300 through 00304 Electronic messages related to MEF
       and Daniel Pipes.
   •   LB Supplemental Production 00305 through 00345 Electronic messages related to MEF
       and Daniel Pipes including text messages between Lisa Barbounis and Patricia McNulty
       sent in real time while Lisa Barbounis was in Israel with Greg Roman.
   •   Plaintiff has also produced recordings of Daniel Thomas and Tommy Robinson
       discussing Greg Roman’s illegal offer of money for testimony.
   •   Plaintiff has also produced a recording of Alana Goodman describing Greg Roman’s
       sexual harassment including exposing his penis in front of Ms. Goodman and trying to
       trade sex for stories – including threats.
   •   Plaintiff has also produced the comprehensive narrative report of Dr. Richardson related
       to the claim of emotional distress made by Lisa Barbounis.
   •   Plaintiff has also produced several hundred thousand documents taken from Lisa
       Barbounis’s electronic devices, social media accounts, emails accounts, and cloud based
       storage accounts. Plaintiff and Defendants received this production at the same time.
       Accordingly, all documents produced through are equally accessible to Defendants as
       Plaintiff.


See also Plaintiff, Patricia McNulty 00001 through 00657 which are SMS messages sent between
Patricia McNulty and individuals relevant to Plaintiff’s employment with The Middle East
Forum. See also Plaintiff’s messages produced from her Telegram account.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 82 of 86




Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.
Plaintiff also identifies all documents produced by Defendants and all medical records and expert
reports.



   43. Copies of each page and each picture for all social network accounts (e.g., Ask.fm, Blogspot,
       BuzzFeed, CafeMom, Classmates, DeviantArt, Facebook, Flickr, Foursquare, Google +,
       Habbo, Instagram, LinkedIn, LiveJournal, Meet Me, Meetup, MyLife, MySpace,
       MyYearbook, Periscope, Pinterest, Quora, Reddit, Reunion, Snapchat, Tagged, Tumblr,
       Twitter, Vine, VK, Windows Live Spaces, YouTube, etc.), posted on from January 1, 2018 to
       present.


Response:

   •   MEF Docs 000001 through 000006: text messages between Marnie Meyer and Delaney
       Yonchek.
   •   MEF Docs 000007 through 000009: text messages between Marnie Meyer and Caitriona
       Brady.
   •   MEF Docs 000010 through 000051: Emails and documents produced by Lisa Barbounis
       from during her employment with The Middle East Forum.
   •   MEF Docs 000052 through 000073: text thread between Delaney Yonchek and Patricia
       McNulty (29 images were also produced that were part of this thread).
   •   MEF Docs 000074 through 000103: text thread between Delaney Yonchek, Patricia
       McNulty, and Lisa Barbounis.
   •   MEF Docs 000104 through 000226: text thread between Delaney Yonchek and Lisa
       Barbounis (146 images were produced that were part of this thread).
   •   MEF Docs 000227 through 000461: Articles and documents in connection with The
       Middle East Forum.
   •   MEF Docs 000462 through 000468: text thread between Delaney Yonchek and Marnie
       Meyer.
   •   MEF Docs 000871 through 000874: text thread between Delaney Yonchek, Patricia
       McNulty, and Caitriona Brady.
   •   MEF Docs 000875 through 000877: text thread between Delaney Yonchek, Patricia
       McNulty, Lisa Barbounis, and Caitriona Brady.
   •   MEF Docs 000878 through 000879: text thread between Delaney Yonchek, Caitriona
       Brady, and Lisa Barbounis.
   •   MEF Docs 000880 through 000888: text thread between Caitriona Brady, and Lisa
       Barbounis and Patricia McNulty.
    Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 83 of 86




•   MEF Docs 000889 through 000889: partial transcript from purported telephone call
    between Matthew Ebert and Greg Roman.
•   MEF Docs 000890 through 000890: Partial text thread between Lisa Barbounis and the
    MEF Network Administrator.
•   MEF Docs 000891 through 000917: Information related to Declaration of Lisa Barbounis
    in connection with electronic devices.
•   MEF Docs 000918 through 000919: Email communications.
•   MEF Docs 000920 through 000953 Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000954 through 000961: Email communications.
•   MEF Docs 000962 through 000965: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000966 through 000995: Email communications.
•   MEF Docs 000996 through 000967: Electronic communications related to The Middle
    East Forum.
•   MEF Docs 000998 through 001002: Handwritten report.
•   MEF Docs 001003 through 001012: Electronic Communications related to The Middle
    East Forum.
•   MEF Docs 001013 through 001013: Absentee Request.
•   MEF Docs 001014 through 001018: Documents related to Delaney Yonchek.
•   MEF Docs 001015 through 001055 Electronic communications related to The Middle
    East Forum.
•   LB Supplemental Production 00001 through 00190 The Middle East Forum tax returns
    for years 2004, 2015, 2016, and 2017 – related to punitive damages.
•   LB Supplemental Production 00191 through 00191 Advertisement for AirBNB in Israel.
•   LB Supplemental Production 00192 through 00198 Tiffany Lee Charge of
    Discrimination.
•   LB Supplemental Production 00199 through 00200 Letter from Attison Barnes.
•   LB Supplemental Production 00201 through 00201 Letter to Dave Walton.
•   LB Supplemental Production 00202 through 00209 Letter from Dave Walton.
•   LB Supplemental Production 00210 through 00210 Information related to MEF
    Response.
•   LB Supplemental Production 00211 through 00215 Handwritten report.
•   LB Supplemental Production 00216 through 00216 Notice of Charge.
        Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 84 of 86




   •   LB Supplemental Production 00208 through 00237 Emails and information produced by
       Lisa Barbounis including emails and Greg Roman LinkedIn Page.
   •   LB Supplemental Production 00238 through 00290 Emails and information produced by
       Lisa Barbounis including emails and insurance information for MEF.
   •   LB Supplemental Production 00291 through 00299 Electronic messages related to MEF
       and Daniel Pipes.
   •   LB Supplemental Production 00300 through 00304 Electronic messages related to MEF
       and Daniel Pipes.
   •   LB Supplemental Production 00305 through 00345 Electronic messages related to MEF
       and Daniel Pipes including text messages between Lisa Barbounis and Patricia McNulty
       sent in real time while Lisa Barbounis was in Israel with Greg Roman.
   •   Plaintiff has also produced recordings of Daniel Thomas and Tommy Robinson
       discussing Greg Roman’s illegal offer of money for testimony.
   •   Plaintiff has also produced a recording of Alana Goodman describing Greg Roman’s
       sexual harassment including exposing his penis in front of Ms. Goodman and trying to
       trade sex for stories – including threats.
   •   Plaintiff has also produced the comprehensive narrative report of Dr. Richardson related
       to the claim of emotional distress made by Lisa Barbounis.
   •   Plaintiff has also produced several hundred thousand documents taken from Lisa
       Barbounis’s electronic devices, social media accounts, emails accounts, and cloud based
       storage accounts. Plaintiff and Defendants received this production at the same time.
       Accordingly, all documents produced through are equally accessible to Defendants as
       Plaintiff.


See also Plaintiff, Patricia McNulty 00001 through 00657 which are SMS messages sent between
Patricia McNulty and individuals relevant to Plaintiff’s employment with The Middle East
Forum. See also Plaintiff’s messages produced from her Telegram account.


Plaintiff reserves the right to amend, supplement, clarify, or add to this production in accordance
with the Federal Rules of Civil Procedure, Local Rules of Discovery and the Scheduling Order.
Plaintiff also identifies all documents produced by Defendants and all medical records and expert
reports.
      Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 85 of 86




                                        DEREK SMITH LAW GROUP, PLLC

                                      By:______/s/ Seth D. Carson___________
                                               SETH D. CARSON
                                               Derek Smith Law Group, PLLC
                                               1835 Market St, Ste 2950
                                               Philadelphia, PA 19103
                                               P: 215-391-4790
                                               E: seth@dereksmithlaw.com
                                               Attorneys for Plaintiff
                                               Lisa Barbounis

DATED: January 14, 2021
       Case 2:19-cv-05029-AB Document 48-1 Filed 02/05/21 Page 86 of 86




                               CERTIFICATE OF SERVICE


       I hereby certify that on this date that I caused a true and correct copy of Plaintiff’s

Responses to Defendants’ Requests for Admissions t o be served via Dropbox.

                                 David J. Walton (PA # 86019)
                                 Leigh Ann Benson (PA #319406)
                                 Cozen O'Connor
                                 1650 Market Street, Suite 2800
                                 Philadelphia, PA 19103
                                 P: 215-665-2000
                                 F: 215-665-2013
                                 dwalton@cozen.com
                                 lbenson@cozen.com


                                           DEREK SMITH LAW GROUP, PLLC


                                           BY:__/s/_Seth D. Carson_____________
                                                 SETH D. CARSON




DATED: January 14, 2021
